Exhibit 10.1

PURCHASE AND ASSUMPTION AGREEMENT

This PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of July 13,
2007, is entered into by and between BankFirst, a South Dakota banking
corporation (“Seller”) and The Bancorp, Inc., a Delaware corporation (“Buyer”).

WHEREAS, Seller operates “Stored Value Solutions,” which includes a Visa
MasterCard and Discover (each, an “Association”) stored value card sponsorship
business, an automated teller machine (ATM) sponsorship business, and a credit
and debit card merchant processing sponsorship business, as a division of Seller
(the “Business”); and

WHEREAS, Seller desires to sell and Buyer desires to purchase substantially all
of Seller’s rights in the Business, as well as all of the assets used by Seller
in the Business, upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the agreements herein, the parties hereby
agree as follows:

ARTICLE I

Purchase and Sale of Assets;

Assumption of Certain Liabilities

1.1 The Assets. On the Closing Date (as defined in Section 2.2), except as
provided in Section 1.2, Seller hereby sells and assigns to Buyer, and Buyer
hereby purchases from Seller, for the Purchase Price hereinafter specified,
Seller’s entire right, title and interest in the following assets (collectively,
the “Assets”):

(a) all rights of Seller under the contracts, agreements, leases of real and
personal property, commitments and other arrangements, whether oral or written
(each, a “Contract”) set forth on Schedule 1.1(a) (all of the foregoing being,
collectively, the “Assumed Contracts”);

(b) all rights of Seller in guaranties, reserve accounts, security deposits and
other collateral posted by any person, including any program manager, in
connection with the Business;

(c) all rights of Seller in funding accounts, settlement accounts and customer
accounts related to the Business, including negative balances and advances to
any customer;

(d) all rights of Seller in the Association BINs and ICAs listed on Schedule
1.1(d);

(e) to the extent owned by Seller, all inventory related to the Business,
including, to the extent permissible by Association rules, cards and card
agreements;



--------------------------------------------------------------------------------

(f) all equipment, furniture, computer hardware and software, leasehold
improvements, fixtures and other tangible personal property owned by Seller in
connection with the Business as set forth on Schedule 1.1(f);

(g) all of Seller’s other intangible rights and property associated with the
Business, including but not limited to, all trademarks, patents, copyrights,
trade names (other than the names “BankFirst” and “Marshall”), other
Intellectual Property used in or related to the Business, going concern value,
goodwill, telephone numbers, facsimile numbers, all as set forth on Schedule
1.1(g);

(h) all books, records and other documents and information related to the
Business, including all customer, prospect, program manager, broker and
distributor lists, sales literature, price lists, quotes and bids, promotional
programs, product catalogs and brochures, inventory records, product data,
purchase orders and invoices, sales orders and sales order log books, commission
records, customer information, personnel records (to the extent permitted by
law) and correspondence and all personnel records and other records of Seller
related to its employees to the extent their transfer is permitted by law;

(i) all pre-paid expenses and deposits made by Seller related to the Business;

(j) all governmental licenses, permits, approvals and other authorizations held
by the Seller in connection with the Business (collectively, the “Licenses”), to
the extent their transfer is permitted by law; and

(k) all right, title and interest of Seller in and to all warranties and
guarantees given to, assigned to or benefiting Seller regarding the acquisition,
construction, design, use, operation, management or maintenance of any of the
Assets, to the extent such assignment is not prohibited by the terms of such
warranty or guarantee.

Anything to the contrary notwithstanding, neither the term “Assets” nor any of
the defined asset groups nominally comprising “Assets” shall include any asset
specifically referred to in Section 1.2; provided, however, that for purposes of
this Agreement, the term “Assets” shall mean all of the goodwill, assets,
properties and rights of every nature, kind and description, whether tangible or
intangible, real, personal or mixed, wherever located and whether or not carried
or reflected on the books and records of the Seller, which are used in, or which
were acquired in connection with, the operation of the Business, excepting only
the Excluded Assets and any of the above which relate exclusively to the
Excluded Assets.

1.2 Excluded Assets. All other assets of Seller shall be excluded from purchase
and sale hereunder and shall be retained by Seller (collectively, the “Excluded
Assets”), including the following:

(a) the bank charter, minute books, stock records, qualifications to do business
as a foreign organization, taxpayer and other identification numbers, tax
returns and similar records and documents of Seller and, to the extent their
transfer is prohibited by law, personnel records;

 

2



--------------------------------------------------------------------------------

(b) all agreements related to the governance, shareholders and/or control of
Seller;

(c) all income tax refunds and income tax credits and all other tax refunds and
tax credits with respect to taxes paid by Seller;

(d) Licenses that are not transferable or are transferable but only with the
consent of the government or a governmental agency and with respect to which the
requisite consent is not received at or prior to the Closing;

(e) all Employee Benefit Plans and assets held therein and any rights and claims
of Seller against any medical policy carrier for its failure to provide
continuation coverage under COBRA with respect to employees and former employees
of Seller and their beneficiaries and dependents;

(f) all rights under policies of insurance;

(g) each warranty or guarantee by any manufacturer, supplier or other transferor
of any of the Assets, to the extent assignment thereof is prohibited by the
terms of such warranty or guarantee;

(h) all investments and bank accounts of Seller;

(i) all accounts receivable for goods sold or services rendered by Seller prior
to the Closing Date;

(j) the “ITI Platform” software and licenses and all computer hardware on which
the same is installed; and

(k) the assets and properties listed in Schedule 1.2(k) hereto.

1.3 Assumed Liabilities. On the terms and subject to the conditions of this
Agreement, Buyer agrees to assume on the Closing Date and to pay and discharge
when due the following agreements, obligations and liabilities of Seller
(collectively, the “Assumed Liabilities”) and no others:

(a) all liabilities, obligations and commitments of Seller arising on and after
the Closing Date under the executory portion of any of the Assumed Contracts or
under the Licenses (to the extent constituting Assets), but not including any
liability or obligations for breach or violation thereof to the extent occurring
at or prior to the Closing;

(b) all of Seller’s obligations relating to all demand, savings and certificate
of deposit accounts attributable to the Business accruing or arising on and
after the Closing Date and all interest payable with respect to such deposit
accounts as identified and listed in Schedule 1.3(b) (the “Deposit Accounts”);
and

 

3



--------------------------------------------------------------------------------

(c) all other liabilities, obligations and commitments of Seller described on
Schedule l.3(c) hereto.

1.4 Excluded Liabilities. Buyer shall have no responsibility for any obligations
or liabilities of Seller of any nature whatsoever which are not included in the
Assumed Liabilities, whether now existing or hereafter arising, and whether
known or unknown (collectively, the “Excluded Liabilities”), including:

(a) any liability for taxes of Seller, whether or not attributable to the
Business or Assets, including all income, sales and use taxes, employment and
payroll taxes (including withholding) and property taxes;

(b) all accrued and unpaid accounts payable of Seller and all accrued expenses
of Seller, each as of the Closing Date;

(c) all accrued liabilities, obligations or commitments of Seller to employees
and former employees who performed services to the Seller prior to the Closing
Date; provided, however, that Buyer will honor and allow up to two weeks of
accrued but unused (prior to Closing) vacation time for any employees of Seller
hired by Buyer and provided further that Buyer will assume the obligation of
paying employee retention bonuses for employees of the Business, with 50% of
such bonuses paid within 10 days of Closing and the remaining 50% paid 180 days
following Closing, as set forth on Schedule l.4(c) hereto;

(d) any liability, obligation or commitment of Seller for costs and expenses in
connection with the negotiation and execution of this Agreement or any other
document entered into by Seller after the date hereof or the consummation of the
transactions contemplated hereby or thereby;

(e) any claims asserted by employees or former employees of Seller, or by
dependents of such persons, for acts or omissions occurring prior to the Closing
Date;

(f) any liability of Seller under any Contract that is not an Assumed Contract;

(g) any liability of Seller to any related person of Seller;

(h) any obligation or liability relating to any actual or alleged violation or
liability arising under environmental laws occurring prior to or present on the
Closing Date, regardless of whether such obligations or liabilities relate to
Seller’s ownership or operation of the Assets, to any predecessor, owner,
tenant, occupant or user of the Assets, or to any other party unrelated to the
Assets;

(i) all liabilities and obligations of Seller resulting from a breach or
violation by Seller prior to the Closing Date of any Assumed Contract or
License;

(j) any action, suit or proceeding pending as of the Closing Date, or any
subsequent claim, action, suit or proceeding arising out of or relating to the
conduct of the Business by Seller on or prior to the Closing Date;

 

4



--------------------------------------------------------------------------------

(k) except as otherwise provided in Section 1.3, all liabilities and obligations
and commitments of Seller relating to the ownership, operation or condition of
the Business or the Assets prior to the Closing Date and all liabilities and
obligations and commitments arising out of or relating to the Excluded Assets.

1.5 Assignment and Assumption of Contracts. Notwithstanding any other provision
of this Agreement, if (a) an Assumed Contract not listed on Schedule 1.1(a) is
not permitted to be sold, assigned, transferred or conveyed without the
approval, consent or waiver of another party thereto, and (b) all necessary
approvals, consents and waivers of all parties to such Assumed Contract have not
been obtained at or prior to the Closing (each, an “Assigned Item”), then Buyer
shall not be obligated to assume such Assigned Item and such Assigned Item shall
not be included in the Assets transferred to Buyer on the Closing Date;
provided, that if Buyer realizes a benefit from any such Assigned Item, then
Buyer will assume the liabilities, obligations and commitments of Seller under
such Assigned Item (but not such Assigned Item itself), in which event the
claims, rights and benefits of Seller arising under such Assigned Item or
resulting therefrom (but not such Assigned Item itself) shall (to the extent
permitted under such Assigned Item absent such approval, consent or waiver) be
included in the Assets and transferred to Buyer hereunder. Seller shall,
following the Closing, use reasonable efforts to obtain the necessary approvals,
consents and waivers with respect to such Assigned Item. Seller shall promptly
transfer such Assigned Item to the Buyer if such approvals, consents and waivers
are obtained and, upon such transfer, Buyer shall assume all liabilities,
obligations and commitments of Seller arising under such Assigned Item, except
liabilities and obligations resulting from a breach thereunder by Seller to the
extent occurring prior to the date such Assigned Item has been transferred to
Buyer.

ARTICLE II

Purchase and Sale of Assets

2.1 Purchase Price. The consideration for the Assets, in addition to the
assumption of the Assumed Liabilities (collectively, the “Purchase Price”),
shall be (i) $12,112,000 of shares of Buyer’s common stock, valued (the “Market
Value”) based on the average closing price of such stock on NASDAQ for the 30
trading days immediately preceding the Closing Date (the “Common Stock”);
provided, however, that no fractional units of Common Stock shall be issued
pursuant to this Section 2.1, and (ii) an aggregate amount of $48,448,000 in
U.S. dollars (collectively with the Common Stock, the “Closing Amount”), which
shall be delivered as follows:

(a) Buyer shall pay to the Seller upon execution of this Agreement, the sum of
$1,000,000 (the “Earnest Money Deposit”). The Earnest Money Deposit shall be
paid into an escrow agent to be agreed upon at or prior to Closing by Seller and
Buyer (the “Escrow Agent”). Buyer agrees to diligently and in good faith use its
best efforts to obtain the approval of the Federal Deposit Insurance Corporation
for the transactions contemplated by this Agreement as soon as reasonably
possible. In the event that Buyer does not close after all conditions to Buyer’s
obligation to close have been satisfied or waived, the Escrow Agent shall pay
the Earnest Money Deposit plus any interest accrued thereon to Seller.
Notwithstanding the previous sentence, if any of the Seller’s representations
and warranties made under this Agreement are untrue or incorrect in any

 

5



--------------------------------------------------------------------------------

material respect, or Seller breaches in any material respect any covenant
hereunder, or Seller fails to obtain any necessary consents to the transactions
contemplated by this Agreement or Buyer terminates this Agreement pursuant to
Section 8.1(b), or Seller fails to close (despite Buyer being ready, willing and
able to close), the Escrow Agent will promptly return the entire Earnest Money
Deposit plus any interest accrued thereon to Buyer. Upon the Closing of the
transaction contemplated by this Agreement, the Earnest Money Deposit and
accrued interest thereon shall be applied to the Closing Amount. All tax
liability associated with interest accrued on the Earnest Money Deposit shall be
paid by Buyer.

(b) At the Closing (i) Buyer will deliver (A) to Seller, certificate(s)
representing the Common Stock and (B) to Seller, a registration rights agreement
in the form attached hereto as Exhibit C (the “Registration Rights Agreement”),
and (ii) Seller will transmit (A) to Buyer, in immediately available funds, an
amount equal to the sum of the aggregate principal and accrued and unpaid
interest amount of the Deposit Accounts less (y) the sum of the Closing Amount
after application of the Earnest Money Deposit and accrued interest thereon and
the Market Value of any fractional units of Common Stock otherwise payable to
Seller but for the proviso in Section 2.1(i) and (z) $2,000,000 (the “Escrow
Amount”) and (B) to the Escrow Agent, the Escrow Amount to be held as security
for the indemnification obligations of Seller, until released pursuant to
Section 7.5(b) hereof.

2.2 The Closing. The consummation of the transactions herein contemplated (the
“Closing”) shall take place on the last business day of the month in which all
the conditions to the obligations of the parties to consummate the transactions
contemplated hereby have been satisfied or waived, or such earlier time or date
as the Buyer and Seller agree at the offices of Lindquist & Vennum P.L.L.P.,
4200 IDS Center, 80 South Eighth Street, Minneapolis, Minnesota 55402, at 10:00
a.m. (the “Closing Date”).

2.3 Allocation of Purchase Price. The Purchase Price shall be allocated by the
parties as Buyer shall reasonably determine in accordance with Section 1060 of
the federal Internal Revenue Code and the regulations thereunder. Seller and the
Buyer shall prepare and file on a timely basis federal and state tax forms
consistent with such allocation. If any tax authority challenges the
allocations, the party receiving notice of such challenge shall give the other
prompt written notice thereof and the parties shall cooperate in all
commercially reasonable respects in order to preserve the effectiveness of such
allocations.

ARTICLE III

Presentations and Warranties of Seller

Except as disclosed in the attached Schedules (which shall be deemed to modify
all representations and warranties herein), Seller represents and warrants to
Buyer as follows:

3.1 Organization. Seller is a state bank duly organized, validly existing and in
good standing under the laws of the state of South Dakota and has all requisite
corporate power to own its properties and to carryon the Business as now being
conducted.

 

6



--------------------------------------------------------------------------------

3.2 Authorization of Transaction. Seller has full power and authority to enter
into and perform this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite action of Seller’s board of directors and
shareholder and require no further approvals or authorizations. This Agreement
has been executed and delivered by a duly authorized officer of Seller and is a
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms.

3.3 No Violation. Neither the execution and delivery of this Agreement nor the
consummation by Seller of the transactions herein contemplated, will conflict
with or result in a breach of any of the terms, conditions or provisions of
(a) the articles of incorporation or bylaws of Seller, (b) any statute or
administrative regulation, or of any order, writ, injunction, judgment or decree
of any court or any governmental authority or of any arbitration award
applicable to the Seller or (c) any material contract, lease, license,
franchise, permit, indenture, mortgage, deed of trust, note agreement or other
agreement or instrument to which Seller is a party or is bound. Seller is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order for the parties to consummate the transactions contemplated by this
Agreement.

3.4 Litigation. Other than set forth on Schedule 3.4, there are no claims,
actions, suits, inquiries, investigations or proceedings pending or, to the
knowledge of Seller, threatened against or relating to the Assets, the Assumed
Liabilities, the Business or the transactions contemplated by this Agreement
before any court or governmental body, which could affect the Assets or the
Business, or the transfer by Seller to Buyer of title thereto.

3.5 Title and Sufficiency of Assets. Except as set forth in Schedule 3.5, Seller
has good and marketable title to, or a valid leasehold interest in, the Assets,
free and clear of all Liens. “Lien” means any mortgage, pledge, lien,
encumbrance, charge or security interest. The Assets and the Excluded Assets
constitute all of the assets, tangible and intangible, of any nature whatsoever,
necessary to operate the Business in the manner presently operated by Seller,
and all such Assets are in sufficient condition for their intended use.

3.6 Deposit Accounts. The Deposit Accounts are accurately identified and listed
on Schedule 3.6 attached hereto and are in all material respects genuine and
enforceable obligations of Seller and have been acquired and maintained in
compliance with all applicable state and federal laws, regulations and rules,
and were acquired in the ordinary course of Seller’s business.

3.7 Tax Matters. Except as set forth in Schedule 3.7:

(a) Seller has filed, or has had filed on its behalf, all tax returns required
to have been filed with respect to the Business or the Assets and has directly,
or has had on its behalf, paid, withheld, or made provision for the payment of,
all taxes shown thereon as owing.

(b) There have been no waivers or extensions of any statute of limitations filed
with any governmental authority responsible for assessing or collecting taxes in
respect of any tax return of, or which includes, Seller, and no agreements to an
extension of time with respect to a tax assessment or deficiency.

 

7



--------------------------------------------------------------------------------

(c) There is no material action, suit, proceeding, investigation, audit, claim
or assessment pending with respect to any liability for tax of the Seller, or
with respect to any tax return of the Seller.

(d) Taxes which Seller is required by law to withhold or collect have been
withheld or collected and have been paid over to the proper governmental entity
or are properly held by Seller for such payment for periods prior to the Closing
Date. All withholdings, collections and other payments payable in connection
therewith for periods prior to the Closing Date are the responsibility of
Seller.

(e) Schedule 3.7(e) contains a list of states, territories and jurisdictions
(whether foreign or domestic) in which Seller has filed tax returns relating to
taxes of the Business.

(f) There are no Liens for taxes on the Assets.

(g) There are no tax sharing or similar arrangements that include Seller or that
in any way relates to the Business or the Assets, and Seller is not liable for
the taxes of any other person or entity as a transferee, successor, by contract
or otherwise

3.8 Real Estate Lease. The Ground Lease Agreement dated December 1, 2006,
between Seller and Heineman Family Venture, LLC (as amended, the “Ground Lease”)
and the Building Lease of even date therewith between Seller and Marshall
BankFirst Corporation (as amended, the “Building Lease” and, collectively with
the Ground Lease, the “Leases”) (a) are legal, binding, enforceable and in full
force and effect; (b) neither Seller nor either of the landlord is in default or
breach thereunder; (c) no security deposit or portion thereof deposited with
respect to such Lease has been applied in respect of a breach or default under
such Lease that has not been redeposited in full; and (d) Seller does not owe
any brokerage or commission fees with respect to such Lease. There are no
claims, governmental investigations, litigation or proceedings which are pending
against Seller or, to the knowledge of Seller, threatened against Seller or
pending or threatened against either of the landlords, which could reasonably be
expected to affect the continued use of the Leased real property in
substantially the same manner as presently used by Seller.

3.9 Intellectual Property.

(a) Schedule 3.9 lists, in connection with the Business and the Assets, (i) the
federal registration number and the date of registration of patents and
trademarks and of other marks, trade names, brand names, domain names, URLs or
other trade rights currently owned or used by Seller, (ii) all of the copyrights
currently owned or used by the Seller, (iii) all applications by the Seller for
any of the foregoing, and (iv) all other marks, trade names, brand names, other
trade rights (collectively, the “Intellectual Property”). Schedule 3.9 also
contains a true and complete list of all material agreements between each
employee of Seller and Seller relating to confidential information of Seller
relating to the Business, including patents, trademarks, service marks, trade
names, and copyrights, and the ownership of any intellectual property developed
by such employee under the scope of his or her employment. No other patents,
trademarks, trade names, service marks or copyrights are reasonably necessary
for the conduct of the Business in substantially the same manner as presently
operated by Seller.

 

8



--------------------------------------------------------------------------------

(b) Seller owns or has the right to use pursuant to valid licenses, sublicenses,
agreements or permissions all items of Intellectual Property necessary for the
operation of the Business as presently conducted.

(c) Except as set forth in Schedule 3.9(c), Seller has not received any written
notice alleging that Seller, in the operation of the Business, has infringed
upon any intellectual property rights of third parties. To Seller’s knowledge,
no third party has infringed upon any Intellectual Property rights of Seller
that are material to the Business.

(d) With respect to each such item of Intellectual Property identified on
Schedule 3.9: (i) Seller possesses all right, title and interest in and to the
item, free and clear of any Lien and (ii) no proceeding is pending or, to
Seller’s knowledge, threatened which challenges the legality, validity,
enforceability, use or ownership of the item.

(e) Schedule 3.9 identifies each material item of Intellectual Property that any
third party owns and that the Seller uses in the Business pursuant to a license,
sublicense, agreement or with permission. Seller has made available to Buyer
copies of all such licenses, sublicenses, agreements and permissions, each as
amended to date. With respect to each such item identified on Schedule 3.9:
(i) the license, sublicense, agreement or permission covering the item is in
full force and effect; (ii) Seller has not received written notice regarding any
actual or alleged material breach, violation or failure to comply with any such
license, sublicense, agreement or permission; (iii) Seller has no knowledge of
any material breach, violation or failure to comply under any such license,
sublicense, agreement or permission by the other party or parties thereto;
(iv) to Seller’s knowledge, no proceeding is pending or threatened which
challenges the legality, validity or enforceability of the underlying item of
Intellectual Property; and (v) Seller has not granted any sublicense or similar
right with respect to the license, sublicense, agreement or permission.

3.10 Tangible Assets. Seller owns or leases all machinery, equipment, and other
tangible assets necessary for the conduct of the Business as presently
conducted. Each such tangible asset has been maintained in accordance with
normal industry practice, is in good operating condition and repair (subject to
normal wear and tear), and is suitable for the purposes for which it is
presently used and which it is proposed to be used.

3.11 Contracts. Set forth on Schedule 1.1(a) is an accurate and complete list of
the Seller’s material contracts relating to the Business (“Material Contracts”),
which Schedule 1.1(a) delineates as the Assumed Contracts. Seller has not
received notice of any oral or written claim of breach of any Material Contract,
nor is Seller aware of any circumstances that, with the passing of time and/or
giving of notice, would constitute a breach of any Material Agreement. Seller
has also made available to Buyer accurate and complete copies of: (a) each
Contract relating to the Business that involves a sharing of profits, losses,
costs or liabilities by Seller with any other Person; (b) each Contract relating
to the Business that contains covenants that materially restricts the Business
or that would limit the freedom of Buyer to engage in the

 

9



--------------------------------------------------------------------------------

Business; (c) each Material Contract relating to the Business that provides for
payments to or by any person based on sales, purchases or profits, other than
direct payments for goods; (d) any Contract for capital expenditures in excess
of $50,000; (e) each written warranty, guaranty and/or other similar undertaking
with respect to contractual performance extended by Seller with respect to the
Business other than in the ordinary course of the Business consistent with past
practices; and (f) each amendment, supplement and modification (whether oral or
written) in respect of any of the foregoing. Furthermore, to the knowledge of
Seller, each Assumed Contract is in full force and effect and is valid and
enforceable in accordance with its terms. Except as listed on Schedule 3.18, no
Assumed Contract requires the consent or approval of any third party for
transfer to Buyer. The Assumed Contracts are adequate for the continued conduct
of the Business as presently conducted.

3.12 Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Seller.

3.13 Environmental Matters. Except as set forth on Schedule 3.13, (a) the
operation of the Business is in full compliance with all applicable
environmental laws; (b) all environmentally hazardous substances have been and
are being used by Seller in compliance with applicable environmental laws, and
(c) to the knowledge of the Seller, there is not on, in or under the premises
upon which the Business is operated any underground storage tanks,
asbestos-containing materials, polychlorinated biphenyls or radioactive
substances.

3.14 Employee Benefit Plans. Each employee benefit plan (the “Benefit Plans”) of
Seller has been maintained and administered in all material respects in
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations (foreign and domestic), including
(without limitation) ERISA and the Internal Revenue Code, which are applicable
to such Benefit Plans. Each Benefit Plan with access to individually
identifiable health information has fully complied with the HIPAA privacy rules.
To the Seller’s knowledge, there are no pending or threatened actions, claims or
proceedings against any Benefit Plan or its assets, plan sponsor, plan
administrator or fiduciaries with respect to the operation of such Benefit Plan
(other than routine benefit claims). To the Seller’s knowledge, there are no
audits, inquiries or proceedings pending or threatened by the IRS, Department of
Labor or other governmental entity with respect to any Benefit Plan. Seller has
no obligations, under funded commitments, compensation or bonuses due, or other
amounts owing to any of its employees or former employees pursuant to any of
Seller’s employee benefit plans. All obligations of any nature under any Benefit
Plan will constitute Excluded Liabilities, and Buyer shall have no obligation or
duty with respect thereto.

3.15 Projections. Any material forecasts, projections or proformas provided by
Seller to Buyer with respect to the Business are based upon reasonable
assumptions consistently applied, which assumptions have been disclosed to
Buyer, and Seller has no knowledge of any existing or pending circumstances that
would have the effect of materially changing such assumptions.

3.16 Employees and Employee Relations. Schedule 3.16 contains a true and
complete list of (i) the names, titles and compensation of all current officers
and employees of Seller who devote substantially all of their time to the
Business and whose compensation from Seller

 

10



--------------------------------------------------------------------------------

exceeded $50,000 during the most recent calendar year of Seller and (ii) all
written and oral (with a short description thereof) arrangements or contracts
relating to employment, compensation, bonuses, severance, pension and other
related issues and collective bargaining agreements to which Seller is a party
or by which Seller is bound relating to the Business. All these contracts and
arrangements are in full force and effect, and neither Seller nor, to Seller’s
knowledge, any other person is in default under any such contract or
arrangement. There have been no claims of default and there are no facts or
conditions which, with the passage of time or upon notice, will result in a
default by Seller, or to the knowledge of Seller, any other person, under these
contracts or arrangements. There is no pending or, to Seller’s knowledge,
threatened labor dispute, strike, or work stoppage affecting Seller or the
Business.

3.17 Compliance with Laws. Except as set forth in that certain Confidential
Memorandum, dated May 21, 2007, prepared by Seller’s Chief Risk Officer
(“Memorandum”). Seller, the Business and the Assets have complied with all, and
are not in violation of any, applicable laws, permits and orders affecting
Seller’s properties, the operation of the Business, or the Assets, except for
any such non-compliance or violation which would not have a Material Adverse
Effect (as defined in Section 3.25).

3.18 Consents. No consent, approval, license, permit, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, or any other person is required to be obtained or made by or with
respect to Seller in connection with (i) the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, or
(ii) the conduct by Seller of its business following the Closing as conducted on
the date hereof other than (A) the consents and approvals disclosed on Schedule
3.18, (B) those that may be required solely by reason of Buyer’s (as opposed to
any other third party’s) participation in the transactions contemplated hereby,
and (C) such other consents or approvals the failure of which to obtain would
not have a Material Adverse Effect.

3.19 Conduct of Business. Except as set forth on Schedule 3.19, since March 31,
2007:

(a) the Business has been conducted only in the ordinary course of business;

(b) except for items purchased, sold or otherwise disposed of in the ordinary
course of the business, Seller has not purchased, sold, leased, mortgaged,
pledged or otherwise acquired or disposed of any properties or assets in
connection with the Business;

(c) Seller has not entered into, changed, modified, cancelled or terminated any
agreement or contract involving the payment by or to Seller of more than
$100,000 in any twelve-month period to which Buyer has objected to in good faith
and provided to Seller in writing the reasons for such objection (Seller shall
notify Buyer of all such agreements or contracts and such agreements and
contracts shall be deemed approved by Buyer unless objected to in writing within
five (5) business days of receipt of such notice); provided, however, that in
providing its reasons for an objection Buyer shall not be required to provide
any information that is material non-public information, or that Buyer, by law
or agreement, is not permitted to disclose;

 

11



--------------------------------------------------------------------------------

(d) there has been no material adverse change in or with respect to the
condition (financial or otherwise), operations, business, prospects, rights,
properties, assets or liabilities of Seller with respect to the Business;

(e) Seller has not changed any accounting methods or practices; and

(f) Seller has not agreed to take any of the actions described in paragraphs
(b), (c) or (e) above and Seller has not taken any other action proscribed by
Section 5.8.

3.20 Books and Records. The books of account and other financial records of
Seller related to the Business, all of which have been made available to Buyer,
are complete and correct and represent actual, bona fide transactions and have
been maintained in accordance with sound business practices. Except as set forth
in the Memorandum, Seller maintains an adequate system of internal controls with
respect to the Business and has disclosed to Buyer in writing all significant
deficiencies and material weaknesses identified in or by such system since
January 1, 2004.

3.21 Insurance. Schedule 3.21 sets forth a list of all policies of liability,
theft, fidelity, life, fire, product liability, workmen’s compensation, health
and any other insurance maintained by, or on behalf of, the Seller with respect
to the Business (specifying the insurer, amount of coverage and type of
insurance). Each such insurance policy identified therein is and shall remain in
full force and effect with respect to the Business until, and on and as of, the
Closing Date. Schedule 3.21 describes, with respect to the Business or Assets
(i) any self-insurance arrangement by or affecting Seller, including any
reserves established thereunder, and (ii) all obligations of Seller to provide
insurance coverage to third parties (for example, under leases or service
agreements) and identifies the policy under which such coverage is provided.

3.22 Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement, Seller and its subsidiaries shall be able to pay their
respective debts as they become due and shall own property having a fair
saleable value greater than the amounts required to pay their respective debts.
Immediately after giving effect to the transactions contemplated by this
Agreement, Seller and its subsidiaries shall have adequate capital to carry on
their respective businesses. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated by
this Agreement in order to effect the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of Seller.

3.23 Investment. Seller (i) is an “accredited investor” within the meaning of
Rule 501 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”); (ii) has had an opportunity to ask questions and receive
answers regarding Buyer and its business, management and financial affairs with
Buyer management; and to obtain any additional information from Buyer that
Seller desires; and (iii) is acquiring the Common Stock for its own account (and
not for the account of others) for investment and not with a view to the
distribution thereof. Seller will not sell or otherwise dispose of such shares
(whether pursuant to a liquidating dividend or otherwise) without registration
under the Securities Act, or an exemption therefrom, and acknowledges that
certificate or certificates representing such shares will contain a legend to
the foregoing effect.

 

12



--------------------------------------------------------------------------------

3.24 Broker’s Fees. Except for Piper Jaffray & Co., neither Seller nor any of
its affiliates has any liability to pay any fees or commissions to any broker,
finder or agent with respect to the transactions contemplated by this Agreement.

3.25 Disclosure. None of the representations and warranties made by Seller in
this Agreement contains or will contain any untrue statement of a material fact,
or omits to state any material fact necessary to make the statements contained
in this Agreement not misleading. There is no fact known to Seller which
materially adversely affects, individually or in the aggregate, the condition
(financial or otherwise), assets, liabilities, business, or operations of the
Business or the ability of Seller to consummate the transactions contemplated
hereby (a “Material Adverse Effect”) that has not been set forth herein or
heretofore communicated to Buyer in writing pursuant hereto.

3.26 Enforceability. Whenever in this Agreement a representation is made as to
the enforceability of any contract, lease or agreement, such representation of
enforceability shall be subject to limitations as to enforceability which might
result from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to limitations on the availability of
equitable remedies.

ARTICLE IV

Representations and Warranties of Seller

Except as disclosed in the letter from Buyer to Seller regarding the
representations and warranties set forth in this Article IV (“Buyer Disclosure
Letter”) (which shall be deemed to modify all representations and warranties set
forth herein), Buyer represents and warrants to Seller as follows:

4.1 Organization. Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power to consummate the transactions contemplated herein.

4.2 Authorization of Transaction. Buyer has full power and authority to enter
into and perform this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby has been duly
authorized by all requisite action of Buyer’s board of directors and
shareholders and requires no further approvals or authorizations. This Agreement
has been executed and delivered by a duly authorized officer of Buyer and is a
valid and binding agreement of Buyer, enforceable against Buyer in accordance
with its terms.

4.3 No Violation. Neither the execution and delivery of this Agreement nor the
consummation by Buyer of the transactions herein contemplated, will conflict
with or result in a breach of any of the terms, conditions or provisions of the
articles of incorporation or bylaws of Buyer or of any statute or administrative
regulation, or of any order, writ, injunction, judgment or decree of any court
or any governmental authority or of any arbitration award applicable to the
Buyer.

4.4 Transaction Approval. No approval, including any regulatory approval, is
required for Buyer to consummate the transactions contemplated by this
Agreement, other than as set forth on Schedule 4.4.4. Buyer has no reason to
believe that all such approvals cannot be obtained with the time frame set forth
in this Agreement.

 

13



--------------------------------------------------------------------------------

4.5 Broker’s Fees. Buyer has no liability to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement.

4.6 Capitalization

(a) As of the date of this Agreement, the authorized capital stock of Buyer
consists of 20,000,000 shares of Common Stock, and 5,000,000 shares of preferred
stock of which 13,805,607 shares and 112,591 shares, respectively, are
outstanding. All of the outstanding shares of Common Stock are duly authorized,
validly issued, fully paid and nonassessable. Except as set forth in the Buyer
SEC Documents (as such term is hereinafter defined), there are no outstanding
options, warrants or other rights in or with respect to the unissued shares of
Common Stock nor any securities convertible into such stock, and Buyer is not
obligated to issue any additional shares of its common stock or any additional
options, warrants or other rights in or with respect to the unissued shares of
such stock or any other securities convertible into such stock.

(b) The authorized capital stock of Buyer’s subsidiary bank (“Bank”) consists of
30,000,000 shares of common stock, $.15 par value per share, of which 1,000,000
shares are outstanding. All of the outstanding shares of such common stock of
Bank are duly authorized, validly issued, fully paid and nonassessable and are
owned of record and beneficially by Buyer. There are no outstanding options,
warrants or other rights in or with respect to the unissued or the issued or
outstanding shares of such common stock or any other securities convertible into
such stock, and Bank is not obligated to issue any additional shares of its
common stock or any options, warrants or other rights in or with respect to the
unissued shares of its common stock or any other securities convertible into
such stock.

(c) The authorized capital stock of the other subsidiaries of Buyer is as
described in the Buyer Disclosure Letter. All of the outstanding shares of such
capital stock are duly authorized, validly issued, fully paid and nonassessable
and are owned of record and beneficially by Buyer or Bank or a subsidiary of
Buyer or Bank. There are no outstanding options, warrants or other rights in or
with respect to the unissued or the issued or outstanding shares of such capital
stock or any other securities convertible into such stock, and none of such
Buyer subsidiaries is obligated to issue any additional shares of its capital
stock or any options, warrants or other rights in or with respect to the
unissued shares of its capital stock or any other securities convertible into
such stock.

4.7 Financial Statements. The financial statements of Buyer included in the
Buyer SEC Documents (the “Buyer Financial Statements”): (a) present fairly the
consolidated financial condition of Buyer as of the respective dates indicated
and their respective consolidated statements of operations and changes in
stockholders’ equity and cash flows, for the respective periods then ended; and
(b) have been prepared in accordance with GAAP consistently applied (except as
otherwise indicated therein).

 

14



--------------------------------------------------------------------------------

4.8 Reports and Filings.

(a) Buyer has filed all required reports, proxy statements, schedules,
registration statements and other documents with the SEC from and after
December 31, 2005 (the “Buyer SEC Documents”). As of their respective dates of
filing with the SEC (or, if amended, supplemented or superseded by a filing
prior to the date hereof, as of the date of such filing), the Buyer SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Buyer SEC Documents, and
none of the buyer SEC Documents when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The consolidated financial statements of
Buyer included in the Buyer SEC Documents complied as to form, as of their
respective dates of filing with the SEC, in all material respects with all
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto.

(b) Other than the Buyer SEC Documents, which are addressed in subsection
(a) above, each of Buyer and the Buyer subsidiaries have timely filed all
reports, returns, registrations and statements, together with any amendments
required to be made with respect thereto, that they were required to file since
December 31, 2005, with (a) the Federal Deposit Insurance Corporation (“FDIC”),
(b) the Federal Reserve Board, and (c) any other applicable governmental entity,
including taxing authorities (collectively, “Buyer Governmental Filings”). No
administrative actions have been taken or threatened or orders issued in
connection with such Buyer Governmental Filings. As of their respective dates,
each of such Buyer Governmental Filings complied in all material respects with
all laws and regulations enforced or promulgated by the governmental entity with
which it was filed (or was amended so as to be in compliance promptly following
discovery of any such noncompliance). Any financial statement contained in any
of such Buyer Governmental Filings fairly presented in all material respects the
financial position of Buyer on a consolidated basis, Buyer alone or each of the
Buyer subsidiaries alone, as the case may be, and was prepared in accordance
with GAAP or banking regulations and instructions applied on a consistent basis
during the periods involved, except as may be disclosed therein, as of the dates
and for the periods shown.

4.9 Litigation. Except as disclosed in the Buyer SEC Documents filed prior to
the date of this Agreement or as set forth in the Buyer Disclosure Letter, there
is no suit, action, investigation or proceeding (whether judicial, arbitral,
administrative or other) pending or, to the knowledge of Buyer, threatened,
against or affecting Buyer or any subsidiary of Buyer as to which there is a
possibility of an adverse outcome which would, individually or in the aggregate,
have a materially adverse affect on the condition (financial or otherwise),
assets, liabilities, business or operations of Buyer (a “Buyer Material Adverse
Effect”), nor is there any judgment, decree, injunction, rule or order of any
governmental entity outstanding against Buyer or any subsidiary of Buyer having
or which would have, individually or in the aggregate, a Buyer Material Adverse
Effect. There are no material judgments, decrees, stipulations or orders against
Buyer or the Buyer subsidiaries or enjoining their respective directors,
officers or employees in respect of, or the effect of which is to prohibit, any
business practice or the acquisition of any property or the conduct of business
in any area.

 

15



--------------------------------------------------------------------------------

4.10 Taxes. Except as disclosed on Buyer’s Financial Statements or in the Buyer
Disclosure Letter, (i) All tax returns required to be filed by or on behalf of
Buyer or Buyer subsidiaries have been duly and timely filed with the appropriate
taxing authorities in all jurisdictions in which such tax returns are required
to be filed (after giving effect to any valid extensions of time in which to
make such filings), and all such tax returns were true, complete and correct in
all material respects; (ii) all taxes due and payable by or on behalf of Buyer
or the Buyer subsidiaries have been fully and timely paid, except to the extent
adequately reserved therefor in accordance with GAAP and/or applicable
regulatory accounting principles or banking regulations consistently applied in
the Buyer Financial Statements, and adequate reserves or accruals for taxes have
been provided in the Buyer Financial Statements with respect to any period
through the date thereof for which Tax Returns have not yet been filed or for
which taxes are not yet due and owing; and (iii) no agreement, waiver or other
document or arrangement extending or having the effect of extending the period
for assessment or collection of taxes (including, but not limited to, any
applicable statute of limitation) has been executed or filed with any taxing
authority by or on behalf of Buyer, or any of the Buyer subsidiaries.

4.11 Compliance with Charter Provisions and Laws and Regulations.

(a) Neither Buyer nor any of the Buyer subsidiaries is in default under or in
breach or violation of (i) any provision its Certificate of Incorporation or
Articles of Association, as amended, or Bylaws, as amended, or (ii) any law,
ordinance, rule or regulation promulgated by any governmental entity, except,
with respect to this clause (ii), for such violations as would not have,
individually or in the aggregate, a Buyer Material Adverse Effect. Except for
routine examinations by federal or state governmental entities charged with the
supervision or regulation of banks or bank holding companies or engaged in the
insurance of bank deposits, to the best knowledge of Buyer, no investigation by
any governmental entity with respect to Buyer or any of the Buyer subsidiaries
is pending or threatened, other than, in each case, those the outcome of which,
individually or in the aggregate, would not have a Buyer Material Adverse
Effect.

(b)(i) To Buyer’s knowledge, each of Buyer and the Buyer subsidiaries is in
compliance with all applicable environmental regulations; (ii) except as set
forth in the Buyer Disclosure Letter, there are no tanks on or about Buyer
property; and (iii) there are no hazardous materials on, below or above the
surface of, or migrating to or from Buyer property; and (iv) as of the date of
this Agreement, there is no claim, action, suit, or proceeding or notice thereof
before any governmental entity pending against Buyer or the Buyer subsidiaries
and there is no outstanding judgment, order, writ, injunction, decree, or award
against or affecting Buyer property relating to the foregoing representations
(i) to (iii), in each case the noncompliance with which, or the presence of
which would have a Buyer Material Adverse Effect.

4.12 Employees. There are no controversies pending or, to the best of Buyer’s
knowledge, threatened between either Buyer or the Buyer subsidiaries and any of
their respective

 

16



--------------------------------------------------------------------------------

employees that could reasonably be expected to have a Buyer Material Adverse
Effect. Neither Buyer nor any of the Buyer subsidiaries is a party to any
collective bargaining agreement with respect to any of their respective
employees or any labor organization to which their respective employees or any
labor organization to which their respective employees or any of them belong.

4.13 Certain Material Changes. Except as specifically required, permitted or
effected by this Agreement, or as disclosed in or contemplated the Buyer SEC
Documents, since March 31, 2007, there has not been, occurred or arisen any of
the following (whether or not in the ordinary course of business unless
otherwise indicated);

(a) Any change in any of the assets, liabilities, permits, methods of accounting
or accounting practices, business, or manner of conducting business, of Buyer or
the Buyer subsidiaries or any other event or development that has had,
individually or in the aggregate, a Buyer Material Adverse Effect;

(b) Any damage, destruction or other casualty loss (whether or not covered by
insurance) that has had Buyer Material Adverse Effect;

(c) Any amendment, modification or termination of any existing, or entry into
any new, material contract or permit that has had a Buyer Material Adverse
Effect;

(d) Any disposition by Buyer or the Buyer subsidiaries of an asset the lack of
which has had a Buyer Material Adverse Effect.

4.14 Licenses and Permits. Each of Buyer and the Buyer subsidiaries has all
material licenses and permits that are necessary for the conduct of its
business, and such licenses are in full force and effect in all material
respects. The respective properties, assets, operations and businesses of Buyer
and the buyer subsidiaries are and have been maintained and conducted, in all
material respects, in compliance with all such applicable licenses and permits.
To the knowledge of Buyer, no proceeding is pending or threatened by any
governmental entity which seeks to revoke or limit any such licenses or permits.

4.15 Undisclosed Liabilities. Except for liabilities or obligations which do not
individually or in the aggregate have a Buyer Material Adverse Effect or which
are set forth in the Buyer Disclosure Letter, neither Buyer nor the Buyer
subsidiaries has any liabilities or obligations, either accrued or contingent,
that: (a) are not reflected or disclosed in the Financial Statements of Buyer;
(b) if incurred subsequent to March 31, 2007 were incurred other than in the
ordinary course of business consistent with past practices.

4.16 Community Reinvestment Act. Bank has received a rating of “satisfactory” in
its most recent examination or interim review with respect to the Community
Reinvestment Act. Bank has not been advised of any material supervisory concerns
regarding Bank’s compliance with the Community Reinvestment Act.

4.17 Disclosure Documents. None of the information supplied or to be supplied by
Buyer in writing (“Buyer Supplied Information”) for inclusion in any documents
to be filed with the SEC or any other governmental entity in connection with the
transactions contemplated in this Agreement, will, at the respective times such
documents are filed or become effective, with

 

17



--------------------------------------------------------------------------------

respect to the Buyer Supplied Information, contain any untrue statement of a
material fact, or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE V

Additional Covenants and Agreements

5.1 Cooperation. Subject to the terms and conditions of this Agreement, the
parties hereto will use commercially reasonable efforts to cooperate with each
other in taking any actions, including actions to obtain the required consent of
any governmental entity or any third party necessary or helpful to accomplish
the transactions contemplated by this Agreement.

5.2 Non-Competition, Non-Solicitation and Confidentiality.

(a) For two (2) years following the Closing Date, Seller will not, directly or
indirectly through or by assisting another person or entity, compete with Buyer
within the Business Territory (defined below) in any manner or capacity,
including, without limitation, as a proprietor, principal, agent, partner,
officer, director, shareholder, or holder of any other financial interest,
employee, member of any association, consultant or otherwise. “Business
Territory” means the issuance of open system stored value cards to individuals
anywhere in the United States of America, other than customers of any branch of
Seller in the ordinary course of business.

(b) For two (2) years following the Closing Date, Seller also agrees that it
will not (i) solicit for hire or hire any of Buyer’s employees or (ii) solicit
or contact any of the customers of Buyer, whether or not such customers had a
relationship with Seller prior to the Closing to (A) become a customer of any
other person engaged in any business activity that competes with the Business,
(B) cease doing business with Buyer or (C) otherwise interfere with the
relationship of Buyer with any such customer.

(c) For two (2) years following the Closing Date, Seller also agrees that it
will refrain from, and shall cause those of its employees who have performed
services to the Business who are not employed by Buyer as of the Closing Date to
refrain from, disclosing (unless compelled by judicial or administrative process
or otherwise required by law) or using any confidential or secret information
relating to the Business or the Assets.

(d) The parties hereby agree that all restrictions and agreements contained in
this Section 5.2 are necessary and fundamental to the protection of the Business
and any objections or reservations to such restrictions or agreements are hereby
waived. Seller hereby agrees that the remedy at law for any breach of this
Agreement will be inadequate, and that the damages flowing from such breach are
not readily susceptible to being measured in monetary terms. Accordingly, the
parties agree that upon any breach of this Section 5.2, Buyer shall be entitled
to immediate injunctive relief and may obtain a temporary order restraining any
threatened further breach. Nothing in this Agreement shall be deemed to limit
Buyer’s remedies at law or in equity for any breach by Seller of any of the
provisions of this Agreement that may be pursued by or made available to Buyer.

 

18



--------------------------------------------------------------------------------

5.3 Accounts Receivable/Collections. From and after the Closing, Buyer will
remit to Seller all accounts receivable received for services rendered up to the
Closing Date. Seller shall promptly (but no later than thirty days upon receipt)
pay all amounts owed as accounts payable as of the Closing Date.

5.4 Assignment of Intellectual Property. At or after the Closing Date, Seller
will cooperate with any and all filings that are necessary to transfer the
Intellectual Property to Buyer, including any filings required to be made with
the U.S. Patent and Trademark Office.

5.5 Lease Assignment. Upon obtaining the consent of landlords to assign the
Leases, Seller agrees to assign the Leases in their entirety to Buyer and Buyer
agrees to assume all of Seller’s obligations under the Leases. Seller and Buyer
will memorialize the foregoing by executing at the Closing the Assignment and
Assumption of Leases substantially in the form attached hereto as Exhibit B.
Buyer agrees to sublease to Seller all of the first floor of the property
subject to the Building Lease on the same terms and conditions, pro rata, as
provided in such Lease.

5.6 Business Relationships. Seller shall not take any action the intent of which
is to diminish the value of the Assets after the Closing or interfere with the
ownership, lease or use of the Assets by Buyer following the Closing, including
disparaging the name or business of Buyer.

5.7 Waiver of Employment Restrictions. Immediately after the Closing, Seller
agrees to forever and completely waive any and all restrictive covenants related
to Seller’s current and former employees in any employment agreements,
confidentiality agreements, noncompetition agreements, handbooks or related
documents which may restrict such employees’ ability to be employed by Buyer.

5.8 Covenants Relating to the Conduct of Business. Except for matters permitted
or contemplated by this Agreement, from the date of this Agreement to the
Closing Date, Seller agrees to conduct the Business in the usual, regular and
ordinary course in substantially the same manner as previously conducted and to
use commercially reasonable efforts to keep available the services of the
employees employed in connection with the Business and keep its relationships
with program managers, customers, suppliers, licensors, licensees, distributors
and others having business dealings with the Business to the end that its
goodwill and ongoing business shall be unimpaired at the Closing Date. In
addition, and without limiting the generality of the foregoing, except for
matters permitted or contemplated by this Agreement, from the date of this
Agreement to the Closing Date, the Seller agrees that it shall not undertake any
of the following actions with respect to the Business without the prior written
consent of the Buyer:

(a) acquire or agree to acquire or lease any assets for use in connection with
the Business that are material, individually or in the aggregate, to the
Business, except purchases in the ordinary course of business consistent with
past practice;

 

19



--------------------------------------------------------------------------------

(b) grant to any employee any increase in compensation, bonus or severance,
other than in the ordinary course of business in reasonable amounts consistent
with past practice;

(c) make any change in accounting methods, elections concerning taxes or tax
returns, principles or practices affecting the reported combined consolidated
assets, liabilities or results of operations of the Business (including the
Assets);

(d) sell, lease, sublease, assign, license, pledge, terminate or otherwise
dispose of or subject to any Lien any properties or assets of the Business
(including, without limitation, the Assets);

(e) amend, terminate, or cause a default under any Assumed Contract;

(f)(i) waive any claims or rights related to the Business and included in the
Assets or (ii) waive the benefits of, or agree to modify in any manner, any
confidentiality, standstill or similar agreement to which the Seller is a party
and relating to the Business or any of the products of the Business or the
Assets;

(g) other than in the ordinary course of business, make or commit to make any
capital expenditure;

(h) enter into any contracts related to the Intellectual Property;

(i) enter into any material agreement or any agreement restricting the Seller’s
ability to conduct the Business;

(j) authorize any of, or commit or agree to take any of, the foregoing actions.

5.9 Regulatory Compliance and Conversion Matters.

(a) Not later than thirty (30) days from the date of this Agreement, Buyer shall
prepare and file all applications, filings, notices or registrations required to
obtain (i) state and federal regulatory approvals and (ii) any required
licenses, memberships or authorization from Associations for the transactions or
post closing activities contemplated by this Agreement. Buyer shall provide
Seller with the non-confidential sections of all such applications and filings
and shall provide to Seller copies of all non-confidential communications from
regulatory authorities regarding such applications and filings. Seller will
provide non-financial assistance to Buyer in obtaining approval of such
applications, including, but not limited to, participating in meetings and
conferences as reasonably necessary to satisfy regulatory agencies.

(b) Buyer’s subsidiary, the Bank, will timely perform, honor, and assume all
contractual deposit agreements and/or relationships between Seller and Seller’s
depositors with regard to the Deposit Accounts. All Deposit Accounts shall
become deposit accounts of Bank of the same amount, terms, rate and maturity.
Buyer and Seller shall make appropriate arrangements with each other to provide
for settlement by Bank of checks, deposits, debits, returns, and other items
that are presented to Seller after the Closing for the Deposit Accounts.

 

20



--------------------------------------------------------------------------------

(c) After the Closing, the parties will cooperate in good faith with each other
to promptly convert the Business’s data processing needs from the ITI Platform
to a new platform owned and controlled exclusively by Buyer. Until such
conversion can be completed, Seller will continue to provide such processing and
other data services as the Business may require following Closing pursuant to an
interim services agreement in the form set forth in Exhibit 5.9.

5.10 Right of Inspection; Access to Books and Personnel; Cooperation.

(a) Seller shall and shall cause each of Seller’s officers, directors,
employees, internal and outside auditors and agents to afford to Buyer and
Buyer’s officers, directors, employees, auditors, agents and lenders the right
at any time prior to the Closing, on reasonable notice during normal business
hours, access to Seller’s employees, auditors, agents, facilities, books and
records as Buyer reasonably shall deem necessary or desirable and subject to
such reasonable restrictions as Seller may request to maintain the
confidentiality of this Agreement and the transactions contemplated hereby and
shall furnish such financial and operating data and other information with
respect to the Business as Buyer may reasonably require. Except as otherwise set
forth herein, no such access, examination or review shall in any way affect,
diminish or terminate any of the representations, warranties or covenants of
Seller set forth herein.

(b) Promptly following Closing, Seller will provide representatives of Buyer
with assistance and access to data during normal business hours, including
accounting and other books and records of Seller and appropriate personnel of
Seller, and access to Seller’s internal and outside auditors, reasonably
required by Buyer to enable Buyer to prepare: (i) an audited balance sheet and
related statements of income and cash flows for the most recent fiscal year, or
(ii) other financial statements. Seller agrees to authorize Buyer’s independent
auditors access to the Seller’s working papers.

(c) Following the Closing, Buyer will provide representatives of Seller with
assistance and access to data during normal business hours, including accounting
and other books and records of the Business when it was owned by Seller, all as
may be reasonably required by Seller to enable Seller to respond to any
regulatory inquiry regarding Seller’s operation of the Business.

5.11 Notification of Material Events. Seller shall promptly notify Buyer in
writing of any event following the date hereof of which Seller is or becomes
aware that will or may reasonably be expected to have a Material Adverse Effect.

5.12 Supplemental Disclosures. Seller shall have the continuing obligation to
supplement promptly and amend the Schedules as necessary or appropriate with
respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in the Schedules; provided, however, that for the purpose of the
rights and obligations of the parties hereunder, any such supplemental or

 

21



--------------------------------------------------------------------------------

amended disclosure shall not, except as Buyer may otherwise agree in writing, be
deemed to have cured any breach of any representation or warranty made in this
Agreement. Notwithstanding the foregoing, if Buyer elects to proceed with the
Closing, Buyer shall be deemed to have waived the right thereafter to assert any
claim pursuant to Article VII hereunder with respect to any matter specifically
and accurately disclosed by Seller in such supplemental or amended disclosure.

5.13 Exclusivity. Until the earlier to occur of (i) the termination of this
Agreement in accordance with Article VIII or (ii) the Closing, (a) Seller shall
not, and shall not permit or authorize any of Seller’s affiliates, directors,
officers, employees, agents or advisors to, initiate, pursue or encourage (by
way of furnishing information or otherwise) any inquiries or proposals, or enter
into any discussions, negotiations or agreements (whether preliminary or
definitive) with any person, contemplating or providing for any merger,
acquisition, purchase or sale of stock or all or substantially all of the assets
or any business combination or change in control of Seller or the Business, and
(b) Seller shall deal exclusively with Buyer with respect to the sale of the
Assets or the Business or assets and properties of Seller.

5.14 Delivery of Audited Financial Statements. Seller shall cause to be prepared
and delivered to Buyer such audited and unaudited interim financial statements
for the Business as may be necessary for Buyer to comply with its requirements
to file financial statements of an acquired business with the SEC as set forth
in Form 8-K or Regulation S-X (the “Financial Statements”), but excluding any
pro forma financial statements so required. The fees and expenses of Seller’s
independent registered public accounting firm in connection with the audit of
the Financial Statements shall be borne by Buyer. The Financial Statements shall
be prepared in accordance with GAAP, consistently applied during the periods
covered thereby, fairly present in all material respects the financial condition
and the results of operations of the Business for the periods covered thereby,
and be in accordance with the books and records of Seller. As of the dates of
the respective Financial Statements, Seller will have no debts, liabilities,
Liens, claims or other obligations of any nature (whether accrued, absolute,
contingent or otherwise) of the type which should be reflected in balance sheets
(including the notes thereto), prepared in accordance with GAAP consistently
applied, which were not disclosed, reflected or reserved against on the
Financial Statements and, except for liabilities which have been incurred since
the date of the most recent financial statements included in the Financial
Statements in the ordinary course of business and not in breach of any covenant
of this Agreement, Seller shall not have incurred any liability of any nature
(whether accrued, absolute, contingent or otherwise) of the type which should be
reflected on financial statements prepared in accordance with GAAP consistently
applied in accordance with the Financial Statements.

5.15 Other Actions. The parties hereto shall not, and shall not permit any of
their respective shareholders to, take any action that would, or that could
reasonably be expected to, result in (a) any of the representations and
warranties of such party set forth in the Agreement becoming untrue or
inaccurate or (b) any condition set forth in Article VI not being satisfied.

 

22



--------------------------------------------------------------------------------

ARTICLE VI

Closing Conditions and Documents

6.1 Conditions to Buyer’s Obligation to Close. Buyer’s obligation to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(a) All representations and warranties of the Seller set forth in this Agreement
shall be true and correct, in each case as of the date hereof and as of the
Closing Date as though made as of the Closing Date, except to the extent such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date). Buyer shall have received a certificate of the Seller, signed by a duly
authorized officer of Seller, to such effect.

(b) Seller shall have performed in all respects its obligations required to be
performed under this Agreement on or prior to the Closing Date. Buyer shall have
received a certificate of Seller, signed by a duly authorized officer of Seller,
to such effect.

(c) Since the date of this Agreement, there shall not have been any event,
change, effect or development that, individually or in the aggregate, has had or
could be expected to have a Material Adverse Effect, and no law shall have been
enacted or promulgated, and no investigation, action, suit or proceeding shall
have been threatened or instituted against Seller as of the Closing Date, which,
in any such case, in the reasonable judgment of Buyer, challenges, or might
result in a challenge to, the consummation of the transactions contemplated
hereby, or which claims, or might give rise to a claim for, damages against
Buyer as a result of the consummation of such transactions.

(d) All consents set forth on Schedule 6.3(g) shall have been obtained and be in
full force and effect.

(e) Buyer shall have received all files related to the Deposit Accounts, the
customers, and the program managers related to the Business.

(f) Within 30 days following the date of this Agreement, Buyer may terminate
this Agreement if Buyer has not reached reasonably acceptable arrangements with
the employees listed on Schedule 6.1(f) regarding their continued employment
with the Business after the Closing. This condition shall be deemed waived if
Buyer fails to give written notice of such termination to Seller within this
30-day period.

(g) Seller shall have performed in all material respects all obligations
required to be performed by Seller under this Agreement at or prior to the
Closing Date.

In the event that any of the conditions precedent set forth above have not been
satisfied, Buyer shall notify Seller in writing indicating its election to
(i) waive such condition precedent, (ii) terminate this Agreement pursuant to
Section 8.1, or (iii) close the transactions contemplated by this Agreement,
reserving its rights and remedies, without waiving such condition precedent.

 

23



--------------------------------------------------------------------------------

6.2 Conditions to Seller’s Obligation to Close. Seller’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(a) All representations and warranties of the Buyer set forth in this Agreement
shall be true and correct, in each case as of the date hereof and as of the
Closing Date as though made as of the Closing Date, except to the extent such
representations or warranties expressly relate to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date). Seller shall have received a certificate of the Buyer, signed by a duly
authorized officer of Buyer, to such effect.

(b) Buyer shall have performed in all respects its obligations required to be
performed by it under this Agreement on or prior to the Closing Date. Seller
shall have received a certificate of Buyer, signed by a duly authorized officer
of Buyer, to such effect.

6.3 Seller’s Deliveries. At the Closing, Seller shall execute and/or deliver to
Buyer all of the following:

(a) immediately available funds in the amount required pursuant to
Section 2.1(b)(ii)(A);

(b) an executed signature page to the Bill of Sale, Assignment and Assumption
Agreement in the form attached hereto as Exhibit A, naming Buyer or Buyer’s
designee as Assignee;

(c) an executed signature page to the Assignment and Assumption of Lease in the
form attached hereto as Exhibit B, naming Buyer or Buyer’s designee as Assignee;

(d) an executed signature page to the Registration Rights Agreement in the form
attached hereto as Exhibit C;

(e) an executed signature page to the Escrow Agreement in the form attached
hereto as Exhibit D;

(f) duly executed resolutions or meeting minutes of the board of directors and
the shareholder of Seller approving the execution and delivery of this
Agreement;

(g) the consents set forth on Schedule 6.3(g) hereof;

(h) a certificate to the effect that each of the conditions specified in
Section 6.4 are satisfied in all respects; and

(i) such other documents or instruments, including opinions of counsel, as Buyer
may reasonably request to effect the transactions contemplated hereby.

 

24



--------------------------------------------------------------------------------

In addition, Seller shall deliver to the Escrow Agent the Escrow Amount.

6.4 Buyer’s Deliveries. At the Closing, Buyer shall execute and/or deliver all
of the following:

(a) an executed signature page to the Bill of Sale, Assignment and Assumption
Agreement in the form attached hereto as Exhibit A;

(b) an executed signature page to the Assignment and Assumption of Lease in the
form attached hereto as Exhibit B;

(c) an executed signature page to the Registration Rights Agreement in the form
attached hereto as Exhibit C;

(d) an executed signature page to the Escrow Agreement in the form attached
hereto as Exhibit D;

(e) certificate(s) for the Common Stock;

(f) a certificate to the effect that each of the conditions specified in
Section 6.5 are satisfied in all respects; and

(g) such other documents or instruments, including opinions of counsel, as
Seller may reasonably request to effect the transactions contemplated hereby.

ARTICLE VII

Indemnification

7.1 Seller’s Indemnification Covenants. Seller agrees to indemnify, hold
harmless and defend Buyer from and against all liability, demands, claims,
actions or causes of action, assessments, losses, fines, penalties, costs,
damages and expenses, including reasonable attorneys’ fees sustained or incurred
by Buyer to the extent resulting from or arising out of: (a) any breach of a
representation or warranty in this Agreement (or any of the Exhibits hereto)
made by Seller to Buyer; (b) the failure of Seller to comply with, or the breach
by Seller of, any of the covenants in this Agreement (or any of the Exhibits
hereto) to be performed by Seller; (c) Seller’s failure to honor, discharge,
payor fulfill when due any Excluded Liabilities; (d) any claim that Buyer is
liable for a commission to a broker, finder or similar person in connection with
the transactions contemplated herein by reason of acts of Seller; (e) any claim
arising out of the conduct of the Business prior to the Closing Date and
(f) whether or not disclosed by Seller in this Agreement, any obligation or
liability of Seller related to any actual or alleged violation or liability
resulting from (i) any infringement upon any intellectual property rights of
third parties as set forth in Schedule 3.9(c), or (ii) regulatory claims or
penalties arising out of the matters set forth in the Memorandum (“Buyer Loss”).
Notwithstanding the foregoing, Seller shall have no liability to Buyer for any
Buyer Loss until the aggregate of all Buyer Losses (other than Buyer Losses
relating to matters set forth in Section 3.7 (Tax Matters) exceeds $60,000 but
once that threshold is reached, shall be liable for all Buyer Losses.

 

25



--------------------------------------------------------------------------------

7.2 Buyer’s Indemnification Covenants. Buyer agrees to indemnify, hold harmless
and defend Seller from and against all liability, demands, claims, actions or
causes of action, assessments, losses, fines, penalties, costs, damages and
expenses, including reasonable attorneys’ fees sustained or incurred by Seller
or Shareholders to the extent resulting from or arising out of: (a) any breach
of a representation or warranty in this Agreement (or any of the Exhibits
hereto) made by Buyer; (b) the failure of Buyer to comply with, or the breach by
Buyer of, any of the covenants in this Agreement (or any of the Exhibits hereto)
to be performed by Buyer; (c) Buyer’s failure to honor, discharge, payor fulfill
when due any Assumed Liabilities; and (d) any claim arising out of the conduct
of the Business on or after the Closing Date (“Seller Loss”). Notwithstanding
the foregoing, Buyer shall have no liability to Seller for any Seller Loss until
the aggregate or with Seller Losses exceeds $60,000 but once that threshold is
reached, shall be liable for all Seller Losses.

7.3 Effect of Investigation; Survival of Representations, Warranties, Covenants
and Agreements. The representations, warranties and covenants of Seller
contained in this Agreement shall survive the Closing and continue until two
years after the Closing Date except that the representations contained in
(a) Section 3.1 (Organization), Section 3.2 (Authorization of Transaction),
Section 3.5 (Title and Sufficiency of Assets), Section 3.7 (Tax Matters),
Section 3.9 (Intellectual Property) and Section 7.l(c) shall survive until the
termination of the statute of limitations applicable to the subject matter of
such representations, warranties and covenants (each such time period an
“Expiration Date”) and provided, further, that any claims which involve fraud or
intentional misrepresentation shall survive the Closing indefinitely. Any claim
for indemnification with respect to any of the foregoing matters which is not
asserted by notice given as herein provided relating thereto within such
specified period of survival may not be pursued and is hereby irrevocably waived
after such time. Any claim for a Buyer or Seller Loss asserted on or before the
Expiration Date will be timely made for purposes hereof. Any claim for a Buyer
or Seller Loss not asserted prior to the Expiration Date will not be timely for
purposes hereof.

7.4 Procedure for Indemnification.

(a) If any Person shall claim indemnification (the “Indemnified Party”)
hereunder for any claim other than a third party claim, the Indemnified Party
shall promptly give written notice to the other party from whom indemnification
is sought (the “Indemnifying Party”) of the nature of the claim in detail and
amount of the claim. If an Indemnified Party shall claim indemnification
hereunder arising from any claim or demand of a third party (a “Third-party
Claim”), the Indemnified Party shall promptly give written notice (a
“Third-Party Notice”) to the Indemnifying Party of the basis for such claim or
demand, setting forth the nature of the claim or demand in detail and the amount
of the claim.

(b) In the event that an Indemnifying Party which receives notice of an
indemnification claim contests its liability for such indemnification claim,
such party shall send written notice to the Indemnified Party of its dispute of
indemnification within 15 days thereof. If the parties are unable to resolve
such dispute of indemnification within 60 days after the date of the notice of
dispute, the Indemnified Party may bring an action against the Indemnifying
Party to enforce such indemnification claim.

 

26



--------------------------------------------------------------------------------

(c) The Indemnifying Party shall have the right to compromise or, if
appropriate, defend at its own cost and through counsel of its own choosing, any
claim or demand giving rise to any such claim for indemnification. In the event
the Indemnifying Party undertakes to compromise or defend any such claim or
demand, it shall promptly (and in any event, no later than 15 days after receipt
of a Third-Party Notice) notify the Indemnified Party in writing of its
intention to do so. The Indemnified Party shall fully cooperate with the
Indemnifying Party and its counsel in the defense or compromise of such claim or
demand. After the assumption of the defense by the Indemnifying Party, the
Indemnified Party shall not be liable for any legal or other expenses
subsequently incurred by the Indemnifying Party, in connection with such
defense, but the Indemnified Party may participate in such defense at its own
expense. No settlement of a Third-Party Claim defended by the Indemnifying Party
shall be made without the written consent of the Indemnified Party, such consent
not to be unreasonably withheld. The Indemnifying Party shall not, except with
the written consent of the Indemnified Party, consent to the entry of a judgment
or settlement of a Third-Party Claim which does not include as an unconditional
term thereof, the giving by the claimant or plaintiff to the Indemnified Party
of an unconditional release from all liability in respect of such Third-Party
Claim.

7.5 Escrow.

(a) As provided for in Section 2.1(b), on the Closing Date, Buyer shall pay the
Escrow Amount to the Escrow Agent. The Escrow Agent shall retain, invest and
disburse such funds pursuant to the escrow agreement attached as Exhibit D
hereto (the “Escrow Agreement”). Any interest or earnings on such funds shall be
for the account of Seller.

(b) The Escrow Agreement shall provide that the funds retained pursuant thereto
shall be applied to pay claims for Buyer Losses that have not been contested
(“Uncontested Claims”) and claims for Buyer Losses that have been resolved in
favor of Buyer (to the extent so resolved) pursuant to a court judgment or by
agreement of Seller and Buyer (“Resolved Claims”) and to secure claims for the
Buyer Losses as to which Buyer shall have notified Seller and the Escrow Agent
and which are neither Uncontested Claims nor Resolved Claims (“Pending Claims”).
Upon the expiration of six (6) months following the Closing Date, the Escrow
Agent shall release to Seller an amount equal to all of the funds then held in
the escrow account, less the aggregate amount of the then Pending Claims and
shall continue thereafter to retain funds equal to the amount of the Pending
Claims until directed otherwise by agreement of Buyer and Seller or by court
order.

7.6 Bulk Sales. Notwithstanding anything herein to the contrary, Seller will
indemnify and hold harmless Buyer from and against any and all Losses resulting
from or arising out of any noncompliance or alleged noncompliance by Buyer or
Seller with bulk sales laws.

7.7 Limitations. There shall be no monetary limitations on Buyer’s ability to
make indemnification claims on Seller except that such claims shall not exceed
the aggregate Purchase Price (inclusive of all third-party payments) of the
Assets.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

Termination, Extension and Waiver

8.1 Termination of Agreement. The parties may terminate this Agreement as
provided below:

(a) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;

(b) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing (i) if Seller has breached any representations,
warranties or covenants contained in this Agreement in any material respect,
Buyer has notified Seller of the breach, and the breach has continued without
cure for a period of twenty (20) days after the notice of breach, (ii) if the
necessary approvals, consents and waivers for the assignment and transfer to
Buyer for the Assumed Contracts listed on Schedule 1.1(a) have not been obtained
at or prior to the Closing, (iii) if the failure to have Licenses that are not
transferable or are transferable but only with the consent of the government or
a governmental agency and with respect to which the requisite consent is not
received at or prior to the Closing would have a Material Adverse Effect, or
(iv) if the Closing shall not have occurred on or before September 30, 2007, by
reason of the failure of any condition under Section 6.1 hereof (unless the
failure results primarily from Buyer itself breaching any representation,
warranty or covenant contained in this Agreement); and

(c) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing (i) if Buyer has breached any representations,
warranties or covenants contained in this Agreement in any material respect,
Seller has notified Buyer of the breach, and the breach has continued without
cure for a period of twenty (20) days after the notice of breach or (ii) if the
Closing shall not have occurred on or before September 30, 2007, by reason of
the failure of any condition under Section 6.2 hereof (unless the failure
results primarily from Seller itself breaching any representation, warranty or
covenant contained in this Agreement); provided, however, that the Closing
deadline may be extended by Buyer to January 31, 2008 if Buyer is proceeding in
good faith to obtain all necessary regulatory approvals, and satisfy all other
Closing conditions, prior to January 31, 2008.

8.2 Effect of Termination. If any party terminates this Agreement pursuant to
Section 8.1 above, all rights and obligations of the parties hereunder shall
terminate without any liability of any party to the other party except that the
obligations set forth in Article VII shall survive. Notwithstanding any other
provision of this Agreement, no termination of this Agreement shall release any
party of any liabilities or obligations arising hereunder for any
pre-termination breaches hereof or misrepresentations made herein.

8.3 Extension; Waiver. At any time prior to the Closing Date, the parties may
(a) extend the time for performance of any of the obligations or other acts of
the other party, (b) waive any inaccuracies in the representations and
warranties of the other party contained in this Agreement, (c) waive compliance
with any of the agreements of the other party contained in this Agreement or
(d) waive any condition to such party’s obligation to effect and complete the
Closing. The failure of any party to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of such rights.

 

28



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

9.1 Expenses. Buyer and Seller shall each pay and bear its own expenses with
respect to the transactions contemplated hereby. Seller shall pay all transfer
taxes, sales taxes and other transfer fees which may be payable in connection
with the transfer of the Assets contemplated by this Agreement.

9.2 Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be deemed given when delivered in person, or on the next
business day after being deposited with a nationally recognized overnight
courier service addressed as hereinafter set forth or upon dispatch if sent by
facsimile with telephonic confirmation of receipt from the intended recipient to
the telecopy number hereinafter set forth:

If to Buyer:

The Bancorp, Inc.

405 Silverside Road

Wilmington, DE 19809

Attn: Frank Mastrangelo

Fax No.: 302-385-5194

with a copy to:

Ledgewood

1900 Market Street

Philadelphia, PA 19103

Attn: J. Baur Whittlesey

Fax No.: 215-735-8513

If to Seller:

c/o Marshall BankFirst Corporation

225 South Sixth Street

Suite 2900

Minneapolis, Minnesota 55402

Attn: General Counsel

Fax No.: (612) 376-1331

 

29



--------------------------------------------------------------------------------

with a copy to:

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South 8th Street

Minneapolis, Minnesota 55402

Attn: J. Kevin Costley

Fax No.: (612) 371-3207

and/or to such other respective addresses as may be designated by notice given
in accordance with the provisions of this Section 9.2 except that any notice of
change of address shall not be deemed given until actually received by the party
to whom directed.

9.3 Third Parties. Nothing in this Agreement, whether expressed or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any other person other than the parties and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third person to either party hereto, nor shall
any provision give any third party any right of subrogation or actions over or
against either party hereto. This Agreement is not intended to and does not
create any third-party beneficiary rights whatsoever.

9.4 Entire Agreement. This Agreement and the Schedules and Exhibits hereto and
the ancillary documents executed in connection herewith constitute the entire
agreement between the parties and shall be binding upon and inure to the benefit
of the parties hereto and their respective legal representatives, successors and
permitted assigns.

9.5 Non-Waiver. The failure in anyone or more instances of a party to insist
upon performance of any of the terms, covenants or conditions of this Agreement,
to exercise any right or privilege in this Agreement conferred, or the waiver by
said party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.

9.6 Modification. This Agreement may only be amended or modified in writing
signed by the parties hereto.

9.7 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original, and all such counterparts shall
constitute but one instrument.

9.8 Severability. The invalidity of any provision of this Agreement or portion
of a provision shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision.

9.9 Headings. The descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

30



--------------------------------------------------------------------------------

9.10 Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial. All
questions concerning the validity, operation, enforceability, interpretation,
construction, and effect of this Agreement shall be governed by, and determined
in accordance with the internal laws of the State of Delaware without regard to
the conflicts of law provisions. Each party consents to the nonexclusive
jurisdiction and venue of the state or federal courts located in the City of
Wilmington, Delaware. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (a) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the state
or federal courts located in the City of Wilmington, and (b) any right it may
have to a trial by jury in any suit, action, proceeding, claim or counterclaim
brought by or on behalf of any party related to or arising out of this Agreement
and the transactions contemplated hereby.

9.11 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party; provided, however, Seller may assign its rights, or Buyer may
assign its rights and obligations, hereunder to a wholly-owned subsidiary.

9.12 Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring either party by virtue of authorship of any of the
provisions of this Agreement. The word “including” shall mean including without
limitation.

9.13 Specific Performance. Each party acknowledges and agrees that the other
party would be irreparably damaged in the event any provision of this Agreement
is not performed in accordance with its specific terms or otherwise is breached,
so that a party shall be entitled to injunctive relief to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in addition to any other remedy to which such
party may be entitled, at law or in equity.

[Signatures on Following Page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Purchase and Assumption
Agreement as of the day and year first above written.

 

SELLER: BANKFIRST

/s/ John G. Kimball

By: John G. Kimball Its:  President BUYER: THE BANCORP, INC.

/s/ Frank M. Wastrangelo

By: Frank M. Wastrangelo Its:  President, COO

 

32



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT dated effective as of
                    , 2007 (this “Agreement”), is made and entered into by and
between BANKFIRST, a South Dakota state banking corporation (“Seller”), and THE
BANCORP, INC., a Delaware corporation (“Buyer”), pursuant to that certain
Purchase and Assumption Agreement between Buyer and Seller dated as of July
    , 2007 (the “Purchase Agreement”). The capitalized terms used and not
otherwise defined herein have the meanings set forth in the Account Purchase
Agreement.

WHEREAS, Seller desires to sell and assign to Buyer and Buyer wishes to purchase
and accept from Seller, in consideration of one dollar and Buyer’s assumption of
the Assumed Liabilities and upon the terms and conditions set forth in the
Purchase Agreement, all of Seller ‘s right, title, and interest in, to, and
under the Assets.

NOW, THEREFORE, pursuant to the Purchase Agreement, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed that:

1. Sale and Assignment. Seller does hereby grant, convey, and assign without
recourse to Buyer and its successors and assigns, the following Assets as of the
date hereof, to have and to hold such Assets for its own use and benefit
forever:

 

  a. all rights of Seller under the contracts, agreements, leases of real and
personal property, commitments and other arrangements, whether oral or written
set forth on Schedule 1(a);

 

  b. all rights of Seller in guaranties, reserve accounts, security deposits and
other collateral posted by any person, including any program manager, in
connection with the Business;

 

  c. all rights of Seller in funding accounts, settlement accounts and customer
accounts related to the Business, including negative balances and advances to
any customer;

 

  d. all rights of Seller in the Association BINs and ICAs listed on Schedule
1(d);

 

  e. to the extent owned by Seller, all inventory related to the Business,
including, to the extent permissible by Association rules, cards and card
agreements;

 

  f. all equipment, furniture, computer hardware and software, leasehold
improvements, fixtures and other tangible personal property owned by Seller in
connection with the Business as set forth on Schedule 1(f);



--------------------------------------------------------------------------------

  g. all of Seller’s other intangible rights and property associated with the
Business, including but not limited to, all trademarks, patents, copyrights,
trade names (other than the names “BankFirst” and “Marshall”), other
Intellectual Property used in or related to the Business, going concern value,
goodwill, telephone numbers, facsimile numbers, all as set forth on Schedule
1(g);

 

  h. all books, records and other documents and information related to the
Business, including all customer, prospect, program manager, broker and
distributor lists, sales literature, price lists, quotes and bids, promotional
programs, product catalogs and brochures, inventory records, product data,
purchase orders and invoices, sales orders and sales order log books, commission
records, customer information, personnel records (to the extent permitted by
law) and correspondence and all personnel records and other records of Seller
related to its employees to the extent their transfer is permitted by law;

 

  i. all pre-paid expenses and deposits made by Seller related to the Business;

 

  j. all governmental licenses, permits, approvals and other authorizations held
by the Seller in connection with the Business, to the extent their transfer is
permitted by law; and

 

  k. all right, title and interest of Seller in and to all warranties and
guarantees given to, assigned to or benefiting Seller regarding the acquisition,
construction, design, use, operation, management or maintenance of any of the
Assets, to the extent such assignment is not prohibited by the terms of such
warranty or guarantee.

2. Acceptance and Assumption. Buyer agrees to assume and to pay and discharge
when due the following agreements, obligations and liabilities of Seller:

 

  a. all liabilities, obligations and commitments of Seller arising on and after
the date hereof under the executory portion of any of the Assumed Contracts or
under the Licenses (to the extent constituting Assets), but not including any
liability or obligations for breach or violation thereof to the extent occurring
at or prior to the Closing;

 

  b. all of Seller’s obligations relating to all demand, savings and certificate
of deposit accounts attributable to the Business accruing or arising on and
after the date hereof and all interest payable with respect to such deposit
accounts as identified and listed in Schedule 2(b); and

 

  c. all other liabilities, obligations and commitments of Seller described on
Schedule 2(c) hereto.



--------------------------------------------------------------------------------

3. Benefit: Governing Law. This Agreement shall inure to the benefit of, and be
binding upon, the respective successors and assigns of the parties hereto and
shall be governed by and construed and interpreted in accordance with the
Purchase Agreement, the internal laws of the State of Delaware, without regard
to principles of conflicts of laws, and applicable federal law.

4. Effect on Purchase Agreement. Nothing contained in this Agreement shall be
deemed to supersede any of the obligations, agreements, covenants,
representations or warranties of Seller or Buyer contained in the Purchase
Agreement.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SELLER: BANKFIRST

 

By:      Its:      BUYER: THE BANCORP, INC.

 

By:   Its:  



--------------------------------------------------------------------------------

Schedule 1(a) – Assumed Contracts

See attached.



--------------------------------------------------------------------------------

Schedule 1(d) – Association BINS and ICAs

See attached.



--------------------------------------------------------------------------------

Schedule 1(f) – Personal Property

See attached.



--------------------------------------------------------------------------------

Schedule 1(g) – Intangible Rights and Property

See attached.



--------------------------------------------------------------------------------

Schedule 2(b) – Deposit Accounts

See attached.



--------------------------------------------------------------------------------

Schedule 2(c) – Miscellaneous

See attached.



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION OF BUILDING LEASE

THIS ASSIGNMENT AND ASSUMPTION OF BUILDING LEASE (the “Agreement”) is effective
as of                     , 2007, by and between BANKFIRST, a South Dakota
banking association (“Assignor”) and The Bancorp, Inc., a Delaware banking
corporation (“Assignee”).

WITNESSETH THAT:

Assignor, in consideration of the sum of One Dollar ($1.00) and other good and
valuable consideration to it in hand paid by Assignee, the receipt and
sufficiency of which are hereby acknowledged, does hereby sell, assign, transfer
and set over to Assignee, its successors and assigns, all of Assignor’s right,
title, estate and interest, as tenant, in and to that certain Building Lease
between Marshall Bankfirst Corp., a Minnesota corporation, whose interest as
landlord was assigned to Heineman Properties SPE, LLC, a South Dakota limited
liability company, and Assignor, as tenant, dated December 1, 2006 (the
“Lease”).

From and after the date hereof, Assignee assumes and shall be responsible for
and perform all of the obligations of the tenant accruing subsequent to the date
hereof under the Lease. Assignee shall indemnify, defend and hold Assignor
harmless from any and all damages, costs, attorneys’ fees, expenses,
obligations, losses, penalties, liabilities and claims arising out of the
failure of Assignee to perform its obligations under the Lease accruing after
the date hereof, and to defend Assignor in respect to any of said obligations or
Assignee’s default in connection therewith.

Assignor shall indemnify, defend and hold Assignee harmless from any and all
damages, costs, attorneys’ fees, expenses, obligations, losses, penalties,
liabilities and claims arising out of any failure by Assignor to perform its
obligations under the Lease accruing prior to the date hereof, and to defend
Assignee in respect to any of said obligations or Assignor’s default in
connection therewith.

This Agreement and each and every part hereof shall be binding upon and inure to
the benefit of Assignor, Assignee, and their respective successors and assigns.

This Agreement is made and delivered and in all respects shall be governed by
the law of the State of South Dakota.



--------------------------------------------------------------------------------

IN AGREEMENT, Assignor and Assignee have caused this Agreement to be executed
effective as of the day and year first above written.

 

ASSIGNOR: BANKFIRST By:  

 

Its:  

 

ASSIGNEE: The Bancorp, Inc. By  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of                  , 2007 (this
“Agreement”), is made by and among The Bancorp, Inc., a Delaware corporation
(the “Company”), and BankFirst, a South Dakota banking corporation.

RECITALS:

A. In connection with the Purchase and Assumption Agreement dated as of
                 , 2007 (the “Purchase Agreement”) by and between BankFirst and
the Company, the Company has upon the terms and subject to the conditions of the
Purchase Agreement, issued and sold to BankFirst [            ] shares of common
stock (         par value) of the Company (the “Common Shares”).

B. As part of the issuance of the Common Shares, and to induce BankFirst to
execute and deliver the Purchase Agreement, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws with respect to the
Common Shares.

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and BankFirst hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used and not otherwise defined herein have the respective
meanings given them set forth in the Purchase Agreement. In addition, as used in
this Agreement, the following terms have the following meanings:

1.1 “Common Shares” means the [            ] shares of Common Stock issued to
BankFirst pursuant to the Purchase Agreement.

1.2 “Assignees” means any transferees or assignees of BankFirst who agree to
become bound by the provisions of this Agreement in accordance with Article IX
hereof.

1.3 “Registrable Securities” means the Common Shares (without regard to any
limitations on conversion or exercise) and any shares of capital stock issued or
issuable from time to time (with any adjustments) in exchange for or otherwise
with respect to the Common Shares.

1.4 “Registration Period” means the period between the date of this Agreement
and the earlier of (i) the date on which all of the Registrable Securities have
been sold and no further Registrable Securities may be issued in the future, or
(ii) the date on which all the Registrable Securities may be immediately sold
without registration and without restriction (including without limitation as to
volume by each holder thereof) as to the number of Registrable Securities to be
sold, pursuant to Rule 144 or otherwise.



--------------------------------------------------------------------------------

1.5 “Registration Statement” means a Registration Statement of the Company filed
under the Securities Act.

1.6 The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
statements in compliance with the Securities Act and pursuant to Rule 415 and
the declaration or ordering of effectiveness of such Registration Statement by
the SEC.

1.7 “Rule 415” means Rule 415 under the Securities Act, or any successor Rule
providing for offering securities on a continuous basis, and applicable rules
and regulations thereunder.

ARTICLE II

REGISTRATION

2.1 Mandatory Registration.

(a) The Company will file with the SEC a Registration Statement on Form S-3
registering the Registrable Securities and no other securities for resale within
180 days after the closing date as defined in the Purchase Agreement. If Form
S-3 is not available at the time the Company is required to file a Registration
Statement under this Section 2.1(a), then the Company will file a Registration
Statement on such form as is then available to effect a registration of the
Registrable Securities within such 180-day period.

(b) To the extent allowable under the Securities Act and the rules promulgated
thereunder (including Rule 416), the Registration Statement filed pursuant to
Section 2.1(a) shall include the Registrable Securities required to be covered
under the applicable provision of Section 2.1(a) and such indeterminate number
of additional shares of Common Stock as may become issuable to prevent dilution
resulting from stock splits, stock dividends or similar transactions.

2.2 Effectiveness of the Registration Statement.

(a) The Company will use its best efforts to cause the Registration Statement
contemplated by Section 2.1 to be declared effective by the SEC as soon as
practicable after filing, and in any event no later than the 270thth day after
the closing date of the Purchase Agreement (the “Required Effective Date”).

(b) The Company’s best efforts will include, but not be limited to, promptly
responding to all comments received from the staff of the SEC. If the Company
receives notification from the SEC that the Registration Statement will receive
no action or review from the SEC, then the Company will cause the Registration
Statement to become effective within five business days after such SEC
notification.

 

2



--------------------------------------------------------------------------------

(c) Once the Registration Statement is declared effective by the SEC, the
Company will use its best efforts to cause the Registration Statement to remain
effective throughout the Registration Period, except as permitted under
Section 3.1.

2.3 Intentionally omitted.

2.4 Intentionally omitted.

2.5 Piggyback Registrations.

(a) If, at any time prior to the expiration of the Registration Period, a
Registration Statement is not effective with respect to all of the Registrable
Securities and the Company decides to register any of its securities for its own
account or for the account of others, then the Company will promptly give
BankFirst written notice thereof and will use its best efforts to include in
such registration all or any part of the Registrable Securities requested by
BankFirst to be included therein (excluding any Registrable Securities
previously included in a Registration Statement). This requirement does not
apply to Company registrations on Form S-4 or S-8 or their equivalents relating
to equity securities to be issued solely in connection with an acquisition of
any entity or business or equity securities issuable in connection with stock
option or other employee benefit plans. BankFirst must give its request for
registration under this paragraph to the Company in writing within 15 days after
receipt from the Company of notice of such pending registration. If the
registration for which the Company gives notice is a public offering involving
an underwriting, the Company will so advise BankFirst as part of the
above-described written notice. In that event, if the managing underwriter(s) of
the public offering impose a limitation (which may be a complete exclusion) on
the number of shares of Common Stock that may be included in the Registration
Statement because, in such underwriter(s)’ judgment, such limitation would be
necessary to effect an orderly public distribution or reduce the number of
securities which could be sold by the Company, then the Company will be
obligated to include only such limited portion, if any, of the Registrable
Securities with respect to which BankFirst have requested inclusion hereunder.
Any exclusion of Registrable Securities will be made pro rata among all holders
of the Company’s securities seeking to include shares of Common Stock in
proportion to the number of shares of Common Stock sought to be included by
those holders. However, the Company will not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities the holders of
which are not entitled by right to inclusion of securities in such Registration
Statement or are not entitled pro rata inclusion with the Registrable
Securities. If BankFirst or other person does not agree to the terms of such
underwriting or otherwise fails to comply with the terms of this Agreement,
BankFirst or other person shall be excluded therefrom upon written notice from
the Company or underwriter. Any Registrable Securities or other securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.

(b) No right to registration of Registrable Securities under this Section 2.5
limits in any way the registration required under Section 2.1 above. The
obligations of the Company under this Section 2.5 expire upon the earliest of
(i) the effectiveness of the Registration Statement filed pursuant to
Section 2.1 above with respect to the Registrable Securities or the respective
portion thereof, (ii) after the Company has afforded the opportunity

 

3



--------------------------------------------------------------------------------

for BankFirst to exercise registration rights under this Section 2.5 for two
registrations (provided, however, that if BankFirst has had any Registrable
Securities excluded from any Registration Statement in accordance with this
Section 2.5, BankFirst may, subject to this paragraph (b), include in any
additional Registration Statement filed by the Company the Registrable
Securities so excluded), or (iii) expiration of the Registration Period.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.5 prior to the effectiveness of such
registration whether or not BankFirst has elected to include securities in such
registration. The expenses of such withdrawn registration shall be borne by the
Company.

2.6 Eligibility to use Form S-3. The Company represents and warrants that it
meets the requirements for the use of Form S-3 for registration of the resale by
BankFirst of the Registrable Securities that are referred to in Section 2.1(a).
The Company will file all reports required to be filed by the Company with the
SEC in a timely manner so as to preserve its eligibility for the use of
Form S-3.

ARTICLE III

ADDITIONAL OBLIGATIONS OF THE COMPANY

3.1 Continued Effectiveness of Registration Statement. The Company will use its
best efforts to keep the Registration Statement covering the Registrable
Securities effective under Rule 415 at all times during the Registration Period.
The Company will file any necessary amendment to the Registration Statement as
soon as practicable, but in no event later than 20 business days after the
necessity therefor arises. The Company will use its best efforts to cause such
amendment to become effective as soon as is practicable after the filing
thereof, but in no event later than 90 days after the date on which the Company
reasonably first determines (or reasonably should have determined) the need
therefor.

3.2 Accuracy of Registration Statement. Any Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) filed
by the Company covering Registrable Securities will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading. The Company will promptly
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to permit
sales pursuant to the Registration Statement at all times during the
Registration Period, and, during such period, will comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by the Registration Statement until the termination of
the Registration Period, or if earlier, until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement.

3.3 Furnishing Documentation. The Company will furnish to BankFirst whose
Registrable Securities are included in a Registration Statement, and to its
legal counsel,

 

4



--------------------------------------------------------------------------------

(a) promptly after each document is prepared and publicly distributed and filed
with the SEC, one copy of any Registration Statement filed pursuant to this
Agreement and any amendments thereto, each preliminary prospectus and final
prospectus and each amendment or supplement thereto; and, in the case of a
Registration Statement filed under Section 2.1 or 2.5 above, each letter written
by or on behalf of the Company to the SEC and each item of correspondence from,
or order issued by, the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any item thereof which
contains information for which the Company has sought confidential treatment);
and (b) a number of copies of a prospectus, including a preliminary prospectus
(if any), and all amendments and supplements thereto, and such other documents
as BankFirst may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by BankFirst. The Company will promptly notify
by facsimile BankFirst of the effectiveness of the Registration Statement and
any post-effective amendment.

3.4 Additional Obligations. The Company will use its best efforts to
(a) register and qualify the Registrable Securities covered by a Registration
Statement under such other securities or blue sky laws of such jurisdictions in
the United States as BankFirst reasonably requests to the extent that
registration under the laws of such jurisdiction is required, (b) prepare and
file in those jurisdictions any amendments (including post-effective amendments)
and supplements to such registrations and qualifications as may be necessary to
maintain their effectiveness during the Registration Period, (c) take any other
actions necessary to maintain such registrations and qualifications in effect at
all times during the Registration Period, and (d) take any other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
in such jurisdictions. Notwithstanding the foregoing, the Company is not
required, in connection such obligations, to (i) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3.4, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause material expense or burden to the
Company, or (v) make any change in its charter or bylaws.

3.5 Underwritten Offerings. If BankFirst selects underwriters reasonably
acceptable to the Company for an underwritten offering of Registrable
Securities, the Company will enter into and perform its obligations under an
underwriting agreement in usual and customary form including, without
limitation, customary indemnification and contribution obligations, with the
managing underwriter of such offering, but the Company will not be obligated to
pay any fees or expenses of such underwriters related to the offering.

3.6 Suspension of Registration.

(a) The Company will notify (by telephone and also by facsimile and reputable
overnight courier) BankFirst of the happening of any event of which the Company
has knowledge as a result of which the prospectus included in the Registration
Statement as then in effect includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The Company will make such notification as promptly as
practicable after the Company becomes aware of the event (but in no event will
the Company disclose to BankFirst any of the facts or circumstances regarding
the event), will promptly (but in

 

5



--------------------------------------------------------------------------------

no event more than ten business days) prepare a supplement or amendment to the
Registration Statement to correct such untrue statement or omission, and will
deliver a number of copies of such supplement or amendment to BankFirst. The
Company will use its best efforts to keep the length of any such suspension to
as short a period as is practicable given the then existing circumstances and
may so defer or suspend the use of the Registration Statement no more than two
times in any 18-month period, and provided, further, that, after deferring or
suspending the use of the Registration Statement, the Company may not again
defer or suspend the use of the Registration Statement until a period of thirty
days has elapsed after resumption of the use of the Registration Statement.
Notwithstanding anything to the contrary contained herein or in the Purchase
Agreement, if the use of the Registration Statement is suspended by the Company,
the Company will promptly give notice of the suspension to BankFirst, and will
promptly notify BankFirst as soon as the use of the Registration Statement may
be resumed. Notwithstanding anything to the contrary contained herein or in the
Purchase Agreement, the Company will cause the Transfer Agent to deliver
unlegended shares of Common Stock to a transferee of BankFirst in accordance
with the terms of the Purchase Agreement in connection with any sale of
Registrable Securities with respect to which BankFirst has entered into a
contract for sale prior to receipt of notice of such suspension and for which
BankFirst has not yet settled unless, in the opinion of Company’s legal counsel,
such delivery without legends would be in violation of applicable securities
laws and/or otherwise subject the Company to liability.

(b) Subject to the Company’s rights under Section 3.1, the Company will use its
best efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement and, if such an order is issued, will
use its best efforts to obtain the withdrawal of such order at the earliest
possible time and will promptly notify BankFirst (or, in the event of an
underwritten offering, the managing underwriters) of the issuance of such order
and the resolution thereof.

3.7 Review by BankFirst. The Company will permit BankFirst’s legal counsel to
review the Registration Statement and all amendments and supplements thereto (as
well as all requests for acceleration or effectiveness thereof) a reasonable
period of time prior to their filing with the SEC, and will not file any
document concerning BankFirst’s beneficial ownership of securities of the
Company or BankFirst’s intended method of disposition of Registrable Securities
as to which such counsel reasonably objects based upon the inaccuracy or
incompleteness of such information, unless such counsel fails to notify the
Company of his or her objection within 3 business days after receipt of the
proposed Registration Statement, and unless otherwise required by law in the
opinion of the Company’s counsel. The sections of any such Registration
Statement including information with respect to BankFirst, BankFirst’s
beneficial ownership of securities of the Company or BankFirst’s intended method
of disposition of Registrable Securities must conform to the information
provided to the Company by BankFirst.

3.8 Information. The Company will make generally available to its security
holders as soon as practicable, but not later than 90 days after the close of
the period covered thereby, an earnings statement (in a form complying with the
provisions of Rule 158 under the Securities Act) covering a 12-month period
beginning not later than the first day of the Company’s fiscal quarter next
following the effective date of the Registration Statement.

 

6



--------------------------------------------------------------------------------

3.9 Comfort Letter; Legal Opinion. If BankFirst requests an underwritten
offering in accordance with Section 3.5 above, then, at the request of the
underwriters for the offering, on the date that Registrable Securities are
delivered to the underwriters for sale in connection with the Registration
Statement, the Company will furnish to BankFirst and the underwriters (i) a
letter, dated such date, from the Company’s independent registered public
accounting firm, in form and substance as is customarily given by independent
registered public accounting firms to underwriters in an underwritten public
offering, addressed to the underwriters; and (ii) an opinion, dated such date,
from counsel representing the Company for purposes of the Registration
Statement, in form and substance as is customarily given in an underwritten
public offering, addressed to the underwriters and BankFirst.

3.10 Due Diligence; Confidentiality.

(a) The Company will make available for inspection by BankFirst, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney or accountant retained by BankFirst or such underwriter (collectively,
the “Inspectors”), all pertinent financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as each Inspector reasonably deems necessary to enable the Inspector to exercise
its due diligence responsibility in connection with or related to the
contemplated offering. The Company will cause its officers, directors and
employees to supply all information that any Inspector may reasonably request
for purposes of performing such due diligence.

(b) Each Inspector will hold in confidence, and will not make any disclosure
(except to BankFirst) of, any Records or other information that the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (ii) the release of such Records is ordered pursuant to a subpoena or
other order from a court or government body of competent jurisdiction, (iii) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement (to the
knowledge of the relevant Inspector), (iv) the Records or other information was
developed independently by an Inspector without breach of this Agreement,
(v) the information was known to the Inspector before receipt of such
information from the Company and is not subject to any confidentiality
restrictions or agreements, or (vi) the information was disclosed to the
Inspector by a third party not under an obligation of confidentiality. The
Company is not required to disclose any confidential information in the Records
to any Inspector unless and until such Inspector has entered into a
confidentiality agreement (in form and substance satisfactory to the Company)
with the Company with respect thereto, substantially in the form of this
Section 3.10. BankFirst will, upon learning that disclosure of Records
containing confidential information is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the Records deemed confidential. Nothing herein will be deemed to limit
BankFirst’s ability to sell Registrable Securities in a manner that is otherwise
consistent with applicable laws and regulations.

 

7



--------------------------------------------------------------------------------

(c) The Company will hold in confidence, and will not make any disclosure of,
information concerning BankFirst provided to the Company under this Agreement
unless (i) disclosure of such information is necessary to comply with federal or
state securities laws, or any exchange listing or similar rules and regulations,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement, (v) the information was known to the
Company before receipt of such information from BankFirst and is not subject to
any confidentiality restrictions or agreements, or (vi) the information was
disclosed to the Company by a third party not under an obligation of
confidentiality or (vii) BankFirst consents to the form and content of any such
disclosure. If the Company learns that disclosure of such information concerning
BankFirst is sought in or by a court or governmental body of competent
jurisdiction or through other means, the Company will give prompt notice to
BankFirst prior to making such disclosure and allow BankFirst, at its expense,
to undertake appropriate action to prevent disclosure of, or to obtain a
protective order for, such information.

3.11 Listing. The Company will (i) cause all of the Registrable Securities
covered by each Registration Statement to be listed on each national securities
exchange on which securities of the same class or series issued by the Company
are then listed, if any, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (ii) to the extent the securities
of the same class or series are not then listed on a national securities
exchange, secure the designation and quotation of all of the Registrable
Securities covered by each Registration Statement on Nasdaq and, without
limiting the generality of the foregoing, arrange for at least two market makers
to register with the National Association of Securities Dealers, Inc. as such
with respect to such Registrable Securities.

3.12 Transfer Agent; Registrar. The Company will provide a transfer agent and
registrar, which may be a single entity, for the Registrable Securities not
later than the effective date of the Registration Statement.

3.13 Share Certificates. The Company will cooperate with BankFirst and with the
managing underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered and sold pursuant to a Registration
Statement and will enable such certificates to be in such denominations or
amounts as the case may be, and registered in such names as BankFirst or the
managing underwriter(s), if any, may reasonably request.

3.14 Plan of Distribution. Subject to Section 3.17 hereof, at the request of
BankFirst, the Company will promptly prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement, and the prospectus used in connection with the
Registration Statement, as may be necessary in order to change the plan of
distribution set forth in such Registration Statement. The Company shall be
required to prepare and file no more than two such amendments or supplements in
any twelve month period.

 

8



--------------------------------------------------------------------------------

3.15 Securities Laws Compliance. The Company will comply with all applicable
laws related to any Registration Statement relating to the sale of Registrable
Securities and to offering and sale of securities and with all applicable rules
and regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act, the Exchange Act and the rules and
regulations promulgated by the SEC).

3.16 Further Assurances. The Company will take all other reasonable actions as
BankFirst or the underwriters, if any, may reasonably request to expedite and
facilitate disposition by BankFirst of the Registrable Securities pursuant to
the Registration Statement.

3.17 No Additional Selling Stockholders. The Company will not, and will not
agree to, allow the holders of any securities of the Company to include any of
their securities in any Registration Statement under Section 2.1 hereof, or any
amendment or supplement thereto under Section 3.2 hereof, without the consent of
all of the holders of the Registrable Securities.

ARTICLE IV

OBLIGATIONS OF BANKFIRST

4.1 BankFirst Information. As a condition to the obligations of the Company to
complete any registration pursuant to this Agreement with respect to the
Registrable Securities of BankFirst, BankFirst will furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities. At least 10 business days prior to the first anticipated filing date
of a Registration Statement for any registration under this Agreement, the
Company will notify BankFirst of the information the Company requires from
BankFirst if BankFirst elects to have any of its Registrable Securities included
in the Registration Statement. If, within three business days prior to the
filing date, the Company has not received the requested information from
BankFirst, then the Company may file the Registration Statement without
including Registrable Securities of BankFirst. Any and all information provided
by BankFirst pursuant to this Section 4.1 shall be true, accurate, correct and
complete in all material respects.

4.2 Further Assurances. BankFirst will cooperate with the Company, as reasonably
requested by the Company, in connection with the preparation and filing of a
Registration Statement pursuant to Section 2.1 hereof, and unless BankFirst has
notified the Company in writing of BankFirst’s election to exclude all of
BankFirst’s Registrable Securities therefrom, any Registration Statement
pursuant to Section 2.5 hereof.

4.3 Suspension of Sales. Upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3.6, BankFirst will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until (i) it
receives copies of a supplemented or amended prospectus contemplated by
Section 3.6 or (ii) the Company advises BankFirst that a suspension of sales
under Section 3.6 has terminated. If so directed by the Company, BankFirst will
deliver to the Company (at the expense of the Company) or destroy (and deliver
to the Company a certificate of destruction) all copies in BankFirst’s
possession (other than a limited number of file copies) of the prospectus
covering such Registrable Securities that is current at the time of receipt of
such notice.

 

9



--------------------------------------------------------------------------------

4.4 Underwritten Offerings.

(a) If BankFirst determines to engage the services of an underwriter, BankFirst
will enter into and perform obligations under an underwriting agreement, in
usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering, and will take such other actions as are reasonably required in
order to expedite or facilitate the disposition of the Registrable Securities.

(b) Without limiting BankFirst’s rights under Section 2.1 hereof, BankFirst may
not participate in any underwritten distribution hereunder unless BankFirst
(a) agrees to sell Registrable Securities on the basis provided in any
underwriting arrangements, (b) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, and (c) agrees to
pay its pro rata share of all underwriting discounts and commissions and other
fees and expenses of investment bankers and any manager or managers of such
underwriting, and legal expenses of the underwriter, applicable with respect to
its Registrable Securities, in each case to the extent not payable by the
Company under the terms of this Agreement.

ARTICLE V

EXPENSES OF REGISTRATION

The Company will bear all reasonable expenses, other than underwriting discounts
and commissions and the expenses of the underwriters, incurred in connection
with registrations, filings or qualifications pursuant to Articles II and III of
this Agreement, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, the fees and disbursements of
counsel for the Company, and the reasonable fees and disbursements of
BankFirst’s legal counsel not to exceed $30,000.

ARTICLE VI

INDEMNIFICATION

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

6.1 To the extent permitted by law, the Company will indemnify and hold harmless
BankFirst, any underwriter (as defined in the Securities Act) for BankFirst, any
directors, officers or advisors of BankFirst or such underwriter and any person
who controls BankFirst or such underwriter within the meaning of the Securities
Act or the Exchange Act (each, an “Indemnified Person”) against any losses,
claims, damages, expenses or liabilities (joint or several) (collectively, and
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened in respect
thereof, “Claims”) to which any of them become subject under the Securities Act,
the Exchange Act or otherwise,

 

10



--------------------------------------------------------------------------------

insofar as such Claims arise out of or are based upon any of the following
statements, omissions or violations in a Registration Statement filed pursuant
to this Agreement, any post-effective amendment thereof or any prospectus
included therein: (a) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any post-effective
amendment thereof or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (b) any untrue statement or alleged untrue statement of
a material fact contained in the prospectus (as it may be amended or
supplemented) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(c) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other law, including without limitation any state securities
law or any rule or regulation thereunder (the matters in the foregoing clauses
(a) through (c) being, collectively, “Violations”). Subject to the restrictions
set forth in Section 6.3, the Company will reimburse BankFirst and each such
underwriter or controlling person and each such other Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any Claim. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6.1
(i) does not apply to Claims arising out of or based upon a Violation that
occurs in reliance upon and in conformity with information furnished in writing
to the Company by an Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3.3 hereof; and (ii) does not apply to amounts paid in
settlement of any Claim if such settlement is made without the prior written
consent of the Company, which consent will not be unreasonably withheld. This
indemnity obligation will remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Persons and will survive
the transfer of the Registrable Securities by BankFirst under Article IX of this
Agreement.

6.2 In connection with any Registration Statement in which BankFirst is
participating, BankFirst will indemnify and hold harmless, to the same extent
and in the same manner set forth in Section 6.1 above, the Company, each of its
directors, each of its officers who signs the Registration Statement, each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act, and any other shareholder selling securities pursuant
to the Registration Statement and any of its directors and officers and any
person who controls such shareholder within the meaning of the Securities Act or
the Exchange Act (each an “Indemnified Person”) against any Claim to which any
of them may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim arises out of or is based upon any Violation,
in each case to the extent (and only to the extent) that such Violation occurs
in reliance upon and in conformity with written information furnished to the
Company by BankFirst expressly for use in connection with such Registration
Statement. Subject to the restrictions set forth in Section 6.3, BankFirst will
promptly reimburse the Company and each such other Indemnified Person, any legal
or other expenses (promptly as such expenses are incurred and due and payable)
reasonably incurred by them in connection with investigating or defending any
such Claim. However, the indemnity agreement contained in this Section 6.2 does
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written

 

11



--------------------------------------------------------------------------------

consent of BankFirst, which consent will not be unreasonably withheld, and
BankFirst will not be liable under this Agreement (including this Section 6.2
and Article VII) for the amount of any Claim that exceeds the net proceeds
actually received by BankFirst as a result of the sale of Registrable Securities
pursuant to such Registration Statement. This indemnity will remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Person and will survive the transfer of the Registrable Securities
by BankFirst under Article IX of this Agreement.

6.3 Promptly after receipt by an Indemnified Person under this Article VI of
notice of the commencement of any action (including any governmental action),
such Indemnified Person will, if a Claim in respect thereof is to be made
against any indemnifying party under this Article VI, deliver to the
indemnifying party a written notice of the commencement thereof. The
indemnifying party may participate in, and, to the extent the indemnifying party
so desires, jointly with any other indemnifying party similarly given notice,
assume control of the defense thereof with counsel mutually satisfactory to the
indemnifying parties and the Indemnified Person. In that case, the indemnifying
party will diligently pursue such defense. After such notice from the
indemnifying party, the indemnifying party will not be liable to the Indemnified
Person under this Article VI for any legal expenses subsequently incurred by the
Indemnified Person in connection with the defense thereof except as set forth in
the next sentence. If, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Indemnified Person
and the indemnifying party would be inappropriate due to actual or potential
conflicts of interest between the Indemnified Person and any other party
represented by such counsel in such proceeding or the actual or potential
defendants in, or targets of, any such action including the Indemnified Person,
and such Indemnified Person reasonably determines that there may be legal
defenses available to such Indemnified Person that are different from or in
addition to those available to the indemnifying party, then the Indemnified
Person is entitled to assume such defense and may retain its own counsel, with
the reasonable fees and expenses of such counsel to be paid by the indemnifying
party (subject to the restrictions on settlement under Section 6.1 or
Section 6.2, as applicable). The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action does not relieve an indemnifying party of any liability to an Indemnified
Person under this Article VI, except to the extent that the indemnifying party
is prejudiced in its ability to defend such action. The indemnification expenses
an indemnifying party is required to pay by this Article VI will be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable. Each Indemnified Person shall furnish such information regarding
itself or the claim in question as an Indemnifying Person may reasonably request
in writing and shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

ARTICLE VII

CONTRIBUTION

To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Article VI
to the fullest extent permitted by law.

 

12



--------------------------------------------------------------------------------

However, (a) no contribution will be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in Article VI, (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and
(c) contribution (together with any indemnification or other obligations under
this Agreement) by any seller of Registrable Securities will be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities.

ARTICLE VIII

EXCHANGE ACT REPORTING

In order to make available to BankFirst the benefits of Rule 144 or any similar
rule or regulation of the SEC that may at any time permit BankFirst to sell
securities of the Company to the public without registration, the Company will
use best efforts to:

(a) File with the SEC in a timely manner, and make and keep available, all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements
during the period of time that the filing and availability of such reports and
other documents is required in order to permit BankFirst to use the applicable
provisions of Rule 144; and

(b) Furnish to BankFirst upon requests, so long as BankFirst holds Registrable
Securities, promptly upon BankFirst’s request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) unless otherwise available at no
charge by access electronically to the SEC’s EDGAR filing system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents filed by the Company with the SEC and (iii) such other information as
may be reasonably requested to permit BankFirst to sell such securities pursuant
to Rule 144 without registration.

ARTICLE IX

ASSIGNMENT OF REGISTRATION RIGHTS

The rights of BankFirst hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, will be
automatically assigned by BankFirst to transferees or assignees of all or any
portion of the Registrable Securities, but only if (a) the Assignee agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (b) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (c) after such transfer
or assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (d) at or before the time the Company received the written notice
contemplated by clause (b) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained

 

13



--------------------------------------------------------------------------------

herein, (e) such transfer is made in accordance with any applicable requirements
of the Purchase Agreement, and (f) the transferee is an “accredited investor” as
that term is defined in Rule 501 of Regulation D. Any transferee or assignee of
BankFirst under this Article IX shall be deemed an “Assignee” for all purposes
of this Agreement, and shall be entitled to all rights of, and subject to all
obligations (including indemnification obligations) of, BankFirst hereunder.

ARTICLE X

AMENDMENT OF REGISTRATION RIGHTS

This Agreement may be amended and the obligations hereunder may be waived
(either generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and BankFirst. Any
amendment or waiver effected in accordance with this Article X is binding upon
each future holder of all such Registrable Securities and the Company.

ARTICLE XI

MISCELLANEOUS

11.1 Conflicting Instructions. A person or entity is deemed to be a holder of
Registrable Securities whenever such person or entity owns of record such
Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more persons or entities with respect to the
same Registrable Securities, the Company will act upon the basis of
instructions, notice or election received from the registered owner of such
Registrable Securities.

11.2 Notices. Any notices required or permitted to be given under the terms of
this Agreement will be given and deemed received as set forth in the Purchase
Agreement.

11.3 Waiver. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
does not operate as a waiver thereof.

11.4 Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to the
principles of conflict of laws. The parties hereto hereby submit to the
exclusive jurisdiction of the United States federal and state courts located in
the State of Delaware with respect to any dispute arising under this Agreement,
the agreements entered into in connection herewith or the transactions
contemplated hereby or thereby.

11.5 Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

11.6 Entire Agreement. This Agreement and the Purchase Agreement (including all
schedules and exhibits thereto) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties

 

14



--------------------------------------------------------------------------------

or undertakings, other than those set forth or referred to herein or therein.
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

11.7 Successors and Assigns. Subject to the requirements of Article IX hereof,
this Agreement inures to the benefit of and is binding upon the successors and
assigns of each of the parties hereto. Notwithstanding anything to the contrary
herein, including, without limitation, Article IX, the rights of BankFirst
hereunder are assignable to and exercisable by an affiliate of BankFirst, and a
bona fide pledgee of the Registrable Securities in connection with BankFirst’s
margin or brokerage accounts upon transfer of the Registrable Securities to the
pledgee without violation of the registration requirements of the Securities
Act.

11.8 Use of Pronouns. All pronouns refer to the masculine, feminine or neuter,
singular or plural, as the context may require.

11.9 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

11.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which is deemed an original but all of which constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission, and facsimile signatures are
binding on the parties hereto.

11.11 Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

11.12 No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

11.13 No Third-Party Beneficiaries. Other than as specifically provided herein,
this Agreement is intended to inure to the benefit of the parties hereto only,
and no other party shall have any rights, express or implied, by reason of this
Agreement.

11.14 Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action required or permitted hereby shall be a Saturday, Sunday, a
nationally recognized holiday, or a state holiday in the State of Delaware, then
such action may be taken on the next succeeding business day.

[signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

THE BANCORP, INC By:  

 

Name:   Title:   BANKFIRST By:  

 

Name:   Title:  

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made as of this      day of
July, 2007, by and among BankFirst, a South Dakota banking corporation
(“Seller”), and The Bancorp, Inc., a Delaware corporation (“Buyer”), and
Marshall & Ilsley Trust Company N.A., a national association (“Escrow Agent”).

RECITALS

WHEREAS, the Seller and the Buyer have entered into a Purchase and Assumption
Agreement (“Agreement”) for the purchase of certain assets and assumption of
certain liabilities by Buyer of Seller’s “Stored Value Solutions” business (the
“Business”) dated as of the date hereof (the “Agreement”);

WHEREAS, pursuant to Section 2.1(a) of the Agreement, Buyer is required to
deposit the sum of $1,000,000 (the “Earnest Money Deposit”), by check or wire
transfer of immediately available funds, with the Escrow Agent; and

WHEREAS, pursuant to Section 7.5 of the Agreement, the Seller and Buyer have
agreed to withhold a portion of the Purchase Price in the amount of
$2,000,000.00 (together with any interest earned thereon following deposit, the
“Escrow Amount”) to be deposited, by check or wire transfer of immediately
available funds, with the Escrow’s Agent; and

WHEREAS, the Earnest Money Deposit and the Escrow Amount shall be held by the
Escrow Agent in accordance with the terms and conditions contained in this
Escrow Agreement; and

WHEREAS, the parties are entering into this Escrow Agreement so as to set forth
the terms and conditions regarding the Escrow Agent’s holding of the Earnest
Money Deposit and the Escrow Amount.

NOW, THEREFORE, the Seller, the Buyer and the Escrow Agent hereby agree as
follows:

1.1 Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Agreement.

1.2 Buyer has delivered to the Escrow Agent the Earnest Money Deposit. Receipt
of the Earnest Money Deposit is hereby acknowledged. The Earnest Money Deposit
shall be held by the Escrow Agent in a segregated, interest-bearing account, and
shall be disbursed, as follows:

 

  (a) The Account.

(i) Buyer and Seller hereby authorize Escrow Agent to invest the Earnest Money
Deposit in the Marshall Prime Money Market Fund Class Y Shares (the “Fund.”)
Buyer and Seller have received a prospectus for the Fund and recognize Escrow
Agent or its affiliates may receive investment advisory and other fees from the
Fund. Escrow Agent shall reinvest all investment earnings until the Buyer and
Seller instruct Escrow Agent on how to distribute the earnings.



--------------------------------------------------------------------------------

(ii) Buyer shall be treated as the owner of the Earnest Money Deposit for
federal and state income tax purposes. Buyer will report all income, if any,
that is earned on the Earnest Money Deposit in such amounts that are properly
includible in any taxable year, and pay any taxes attributable thereto. Buyer
agrees to furnish the Escrow Agent with a completed Form W-9.

 

  (b) Disbursement.

(i) The Earnest Money Deposit shall be disbursed as may be directed by Seller
and Buyer pursuant to a jointly executed written notice to the Escrow Agent.

(ii) If Seller shall deliver to Escrow Agent and Buyer a written notice stating
that Buyer has failed to close the transaction contemplated by the Agreement
(the “Transaction”) after all conditions to Buyer’s obligation to close have
been satisfied or waived, and Buyer does not object thereto by notice to Escrow
Agent and Seller within 30 days following receipt of Seller’s notice by Escrow
Agent, then the Earnest Money Deposit shall be disbursed to Seller promptly (and
in any event within three business days after expiration of such 30 day period).

(iii) If Buyer shall deliver to Escrow Agent and Seller a written notice stating
that Seller’s representations or warranties under the Agreement were or are
untrue or incorrect in any material respect, or that Seller has breached in any
material respect any covenant contained in the Agreement, or that Seller has
failed to obtain any consents necessary to the Transaction, or that Buyer is
terminating the Agreement pursuant to Section 8.1(b) of the Agreement, or that
Seller has failed to close the Transaction (despite Buyer being ready, willing
and able to close), or that Buyer has been unable to obtain all regulatory
approvals necessary for the consummation of the Transaction by September 30,
2007 (as such date may be extended by Buyer pursuant to the Agreement), and
Seller does not object thereto within 30 days following receipt of such notice
by Escrow Agent, then the Earnest Money Deposit shall be disbursed to Buyer
promptly (and in any event within three business days after expiration of such
30 day period).

(iv) If Buyer shall object to Seller’s notice delivered pursuant to
Section 1.3(b) or Seller shall object to Buyer’s notice delivered pursuant to
Section 1.3(c) within the 30 day period by delivering written notice to Escrow
Agent and Seller or Buyer, as the case may be (an “Objection Notice”), that such
party disputes the other party’s claim, such claim shall be resolved pursuant to
Section 1.5 of this Escrow Agreement.

1.3 On the Closing of the Agreement, Buyer will deliver to the Escrow Agent the
Escrow Amount and receipt of the Escrow Amount shall be acknowledged. The Escrow
Amount shall be held by the Escrow Agent in a segregated, interest-bearing
account and shall be held and distributed as set forth in Section 1.4 of this
Escrow Agreement.



--------------------------------------------------------------------------------

1.4 The Escrow Amount shall be held and disbursed as follows:

 

  (a) The Account.

(i) Buyer and Seller hereby authorize Escrow Agent to invest the Escrow Amount
in the Marshall Prime Money Market Fund Class Y Shares (the “Fund.”) Buyer and
Seller have received a prospectus for the Fund and recognize Escrow Agent or its
affiliates may receive investment advisory and other fees from the Fund. Escrow
Agent shall reinvest all investment earnings until the Buyer and Seller instruct
Escrow Agent on how to distribute the earnings.

(ii) Seller shall be treated as the owner of the Escrow Amount for federal and
state income tax purposes. Seller will report all income, if any, that is earned
on the Escrow Amount in such amounts that are properly includible in any taxable
year, and pay any taxes attributable thereto. Seller agrees to furnish the
Escrow Agent with a completed Form W-9.

 

  (b) Disbursement.

(i) The Escrow Amount shall be disbursed as may be directed by Seller and Buyer
pursuant to a jointly executed written notice to the Escrow Agent.

(ii) From time to time for a period of six months following the Closing Date
under the Agreement, Buyer may submit a notice (an “Indemnity Notice”) to Escrow
Agent and Seller specifying in reasonable detail the nature and dollar amount of
any indemnification claim (a “Claim”) it may have under Article VII of the
Agreement. Buyer may make more than one Claim with respect to any underlying
state of facts. If Seller delivers an Objection Notice to Buyer and Escrow Agent
that it disputes the Claim described in such Indemnity Notice within thirty
(30) days following receipt by Escrow Agent of the Indemnity Notice regarding
such Claim, such Claim shall be resolved as provided in Section 1.5 of this
Escrow Agreement. If no Objection Notice is received by Buyer and Escrow Agent
within such 30-day period, then the amount of Buyer Losses specified by Buyer in
such Indemnity Notice shall be deemed established for purposes of this Escrow
Agreement and the Agreement and, at the end of such thirty (30) day period,
Escrow Agent shall promptly (and in any event within three (3) business days
after the expiration of such 30-day period) deliver to Buyer for application to
such Claim the amount of Losses specified in such Indemnity Notice.

1.5 If an Objection Notice is given pursuant to Sections 1.3 or 1.4 of this
Escrow Agreement, Escrow Agent shall make payment with respect thereto only in
accordance with (i) joint written instructions of Buyer and Seller or (ii) a
final non-appealable order of a court of competent jurisdiction. Notwithstanding
the foregoing, to the extent an objecting party does not dispute a portion of
the amount claimed in any notice pursuant to Section 1.3 or Section 1.4, the



--------------------------------------------------------------------------------

objecting party shall, in its applicable Objection Notice, authorize Escrow
Agent to deliver, and Escrow Agent shall promptly (and in any event within three
(3) business days after receipt of the applicable Objection Notice) deliver, the
undisputed amount.

 

  1.6 (a) Six months following the Closing Date (the “Release Date”), Escrow
Agent shall release to stockholder Seller the remainder of the Escrow Fund, if
any (the “Release Amount”), save and except for an amount equal to the aggregate
amount of all outstanding Uncontested Claims, Resolved Claims or Pending Claims,
if any (such Claims being referred to herein as the “Release Claims” and such
amount, if any, being referred to herein as the “Release Claim Amount”).

After the Release Date, the Release Claim Amount shall continue to be held by
Escrow Agent until the resolution, on an individual claim basis, of each of the
Release Claims, and shall be distributed by Escrow Agent to Buyer or Seller, as,
the case may be, upon resolution of each such Release Claim in the manner
described in Section 1.5 of this Escrow Agreement.

 

  (b) Notwithstanding the foregoing, if, prior to the Release Date:

(i) Buyer has delivered a written notice to Seller and Escrow Agent
(A) specifying in reasonable detail the nature of any claim it may have under
the Agreement and (B) certifying that Buyer has reasonably determined in good
faith that it is unable to specify the amount of such claim and that the amount
of such claim could equal or exceed the amount of the Escrow Fund, then the
entire Escrow Fund shall be included in the Release Claim Amount; or

(ii) Buyer has delivered a written notice to Seller and Escrow Agent
(A) specifying in reasonable detail the nature of any claim it may have under
the Agreement and (B) certifying that Buyer has reasonably determined in good
faith that it is unable to specify the amount of such claim and that the maximum
amount of such claim will be less than the amount of the Escrow Fund, then such
maximum amount shall be included in the Release Claim Amount.

 

  (c) At least two (2) business days prior to any release to be made under this
Section 1.6, Escrow Agent shall send written notice to Buyer and Seller
specifying the amount of such release.

1.7 Any notice given to any party hereto shall be in writing and simultaneously
shall be sent to the other parties hereto. All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given or sent (a) when received, if dispatched by registered or
certified mail (return receipt requested), (b) when received, if delivered in
hand or by facsimile transmission with a copy thereof sent by reputable
overnight courier which requires a signature of the receiving party, or (c) on
the following business day, if dispatched by a reputable overnight courier which
requires a signature of the receiving party, in each case to the party intended
at its address as follows (or at such other address as may hereafter be
specified by such party from time to time by like notices):



--------------------------------------------------------------------------------

If to the Buyer, to:

The Bancorp, Inc.

405 Silverside Road

Wilmington, DE 19809

Attn: Frank Mastrangelo

With a copy to:

Ledgewood

1900 Market Street

Philadelphia, P A 19103

Attn: J. Baur Whittlesey

Fax No.: 215-735-8513

If to the Seller, to:

C/O Marshall BankFirst Corporation

225 South Sixth Street Suite 2900

Minneapolis, Minnesota 55402

Attn: Dennis Mathisen

Fax No.: (612) 376-1331

With a copy to:

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South 8th Street

Minneapolis, Minnesota 55402

Attn: J. Kevin Costley

Fax No.: (612) 371-3207

If to the Escrow Agent to:

Marshall & Ilsley Trust Company N.A.

11455 Viking Dr.

Eden Prairie, Minnesota 55343

Attn: Eileen Bruckert

Fax No.: (952) 918-1188

1.8 In the event of a dispute arising with respect to the rights of the Seller
or the Buyer to receive all or any portion of either the Earnest Money Deposit
or the Escrow Amount, the Escrow Agent shall have the right to place the Earnest
Money Deposit or the Escrow Amount, as the case may be, into court and commence
an action in interpleader in order to obtain a judicial determination as to the
party legally entitled to receive such amount.



--------------------------------------------------------------------------------

1.9 Upon receipt of a court order, the Escrow Agent shall act as instructed by
such court order.

1.10 Buyer and Seller jointly and severally agree to indemnify and hold Escrow
Agent harmless from and against any and all losses, liabilities, claims,
actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with this Agreement, as follows.

 

  (a) The Escrow Agent shall not be liable for any error in judgment or for any
act done or omitted by it in good faith, or for any mistake of fact or law and
is released and exculpated from all liability hereunder, except for willful
misconduct.

 

  (b) The Escrow Agent shall not be required to take notice of any default by
the Seller or the Buyer or to take any action, other than as provided in this
Agreement.

 

  (c) The Escrow Agent shall incur no liability in acting upon any signature,
notice, request, waiver, consent, receipt, or other paper or document believed
by the Escrow Agent to be genuine, and the Escrow Agent may assume that any
person purporting to give the Escrow Agent any notice or advice in accordance
with the provisions hereof has been duly authorized to do so, and Seller and
Buyer each hereby jointly and severally indemnifies, defends, and holds harmless
the Escrow Agent from and against any and all losses, costs, expenses, claims,
damages and liabilities, including, without limitation, attorneys’ fees, which
the Escrow Agent may suffer or incur as the Escrow Agent hereunder unless caused
by the Escrow Agent’s willful refusal or willful failure to act pursuant to the
terms hereof.

 

  (d) The Escrow Agent shall not be under any obligation to take any legal
action in connection with this Escrow Agreement or towards its enforcement or to
appear in, prosecute or defend any action or legal proceeding that, in the
opinion of the Escrow Agent, would or might involve the Escrow Agent in any
cost, expense, loss or liability unless, and as often as required by the Escrow
Agent, the Escrow Agent shall be furnished with security and indemnity
satisfactory to the Escrow Agent against all such costs, expenses, losses or
liability.

 

  (e) The Escrow Agent shall be entitled to consult with other counsel in
connection with its duties hereunder. The Buyer and the Seller each jointly and
severally agrees to reimburse the Escrow Agent for its costs and expenses,
including, without limitation, attorneys’ fees (either paid to retained
attorneys or representing the fair value of legal services rendered by the
Escrow Agent to itself) incurred as a result of any dispute or litigation
concerning this Escrow Agreement.

1.11 The Escrow Agent may resign upon thirty (30) days’ written notice to the
Buyer and Seller. The Escrow Agent may be removed and replaced effective upon
thirty (30) days’ written notice given to the Escrow Agent by both Buyer and
Seller. In the event of a resignation or removal, the Buyer and Seller shall
jointly appoint a successor Escrow Agent. The Escrow Agent shall deliver the
balance of the moneys or assets then in its possession to the Successor



--------------------------------------------------------------------------------

Escrow Agent and its duties shall end. If the Buyer and Seller fail to appoint a
Successor Escrow Agent, the Escrow Agent may appoint a successor or petition any
court of competent jurisdiction for the appointment of a successor escrow agent,
and any such resulting appointment shall be binding on all the parties.

1.12 The Escrow Agent shall be entitled to compensation of $2,500 per year for
its services, and shall be entitled to reimbursement of its out-of-pocket
expenses, including, but not by way of limitation, the fees and costs of
attorneys or agents which may be reasonably necessary in connection with the
performance of its duties under this Escrow Agreement. Escrow Agent’s annual fee
of $2,500 shall be payable in advance upon signing and on each anniversary date
of this Escrow Agreement. In addition, Escrow Agent shall be paid $150 per hour
for extraordinary services and shall be reimbursed for all reasonable expenses,
disbursements, and advances (including outside counsel fees) incurred in the
performance of its duties under this Escrow Agreement. Invoices for fees and
expenses shall be sent to Buyer and Seller, and Buyer and Seller shall remit
payment to Escrow Agent within ten (10) days of receipt of an invoice from
Escrow Agent; provided, however, that no invoice shall be required to be sent
for the initial Escrow Agent’s fee. In the event payment is not received on a
timely basis, Escrow Agent may charge either the Earnest Money Deposit or the
Escrow Amount for the amount of the invoice. The amounts due to Escrow Agent
under this Section 1.12 are in addition to any investment advisory and other
fees that may be paid to Escrow Agent and its affiliates under Sections
1.2(a)(i) and l.4(a)(i). Buyer and Seller agree as between themselves that each
shall pay one-half of any amount due under this Section 1.12, but Buyer and
Seller shall be jointly and severally liable to Escrow Agent for any such
amounts.

1.13 This Escrow Agreement shall terminate upon distribution by Escrow Agent of
all amounts held pursuant to this Escrow Agreement. Buyer and Seller shall be
liable for any unpaid fees pursuant to this Escrow Agreement, which shall be
paid to Escrow Agent concurrently with any such termination.

1.14 Escrow Agent shall furnish the Buyer and Seller with a monthly statement of
the amounts held by Escrow Agent pursuant to this Escrow Agreement.

1.15 This Agreement shall be governed by and construed in accordance with the
laws of the State of Minnesota. This Agreement shall not be assignable. This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors.

1.16 This Escrow Agreement may be amended or modified and any term of this
Escrow Agreement may be waived if such amendment, modification or waiver is in
writing and signed by all parties.

1.17 This Escrow Agreement constitutes the entire agreement between the parties
relating to the subject matter of this Escrow Agreement and supersedes any prior
and contemporaneous understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof or thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Escrow Agreement to be executed
as of the date first above written.

 

BUYER:   THE BANCORP, INC.   By:  

 

  Name:     Title:   SELLER:   BANKFIRST   By:  

 

  Name:     Title:   ESCROW AGENT:   MARSHALL & ILSLEY TRUST COMPANY N.A.   By:
 

 

  Name:     Title:  